Execution Copy
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
$5,000,000 CREDIT FACILITY
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of July 5, 2006
 
by and among
 
BOO KOO BEVERAGES, INC.,
as Borrower,
 
ORIX VENTURE FINANCE LLC,
as Agent,
 
and
 
ORIX FINANCE CORP.,
as Lender
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Execution Copy
 
TABLE OF CONTENTS
 

ARTICLE I THE CREDITS
1
         
1.1.
Amounts and Terms of Commitments.
1
 
1.2.
Notes
2
 
1.3.
Interest
2
 
1.4.
Loan Accounts
4
 
1.5.
Procedure for Revolving Credit Borrowing
4
 
1.6.
Conversion and Continuation Elections
5
 
1.7.
Optional Prepayments.
6
 
1.8.
Mandatory Prepayments of Loans and Commitment Reductions.
6
 
1.9.
Fees.
7
 
1.10.
Payments by Borrower.
7
 
 
ARTICLE II CONDITIONS PRECEDENT
10
     
 
 
2.1.
Conditions of Initial Loans
10
 
2.2.
Conditions to All Borrowings
14
    ARTICLE III REPRESENTATIONS AND WARRANTIES
14
         
3.1.
Corporate Existence and Power
14
 
3.2.
Corporate Authorization; No Contravention
15
 
3.3.
Governmental Authorization
15
 
3.4.
Binding Effect
15
 
3.5.
Litigation
16
 
3.6.
No Default
16
 
3.7.
ERISA Compliance
16
 
3.8.
Use of Proceeds; Margin Regulations
16
 
3.9.
Title to Properties
17
 
3.10.
Taxes
17
 
3.11.
Financial Condition
17
 
3.12.
Environmental Matters
17
 
3.13.
Collateral Documents
18
 
3.14.
Regulated Entities
18
 
3.15.
Solvency
18
 
3.16.
Labor Relations
18
 
3.17.
Copyrights, Patents, Trademarks and Licenses, etc.
18
 
3.18.
Subsidiaries
19
 
3.19.
Brokers’ Fees; Transaction Fees
19
 
3.20.
Insurance
19
 
3.21.
Full Disclosure
19
 
3.22.
Foreign Assets Control Regulations and Anti-Money Laundering.
19
 
 
ARTICLE IV AFFIRMATIVE COVENANTS
20
     
 
 
4.1.
Financial Statements
20
 
4.2.
Certificates; Borrowing Base Certificates; Other Information
21
 
4.3.
Notices
22

 
i

--------------------------------------------------------------------------------

Execution Copy
 

 
4.4.
Preservation of Corporate Existence, Etc.
24
 
4.5.
Maintenance of Property
24
 
4.6.
Insurance
25
 
4.7.
Payment of Obligations
25
 
4.8.
Compliance with Laws
25
 
4.9.
Inspection of Property and Books and Records
26
 
4.10.
Use of Proceeds
26
 
4.11.
Solvency
26
 
4.12.
Further Assurances
26
 
4.13.
Reserved
27
 
4.14.
Subsidiaries
27
 
4.15.
Reserved
27
 
4.16.
Reserved
27
 
4.17.
Lockbox
27
    ARTICLE V NEGATIVE COVENANTS
28
         
5.1.
Limitation on Liens
28
 
5.2.
Disposition of Assets
30
 
5.3.
Consolidations and Mergers
30
 
5.4.
Loans and Investments
30
 
5.5.
Limitation on Indebtedness
31
 
5.6.
Transactions with Affiliates
31
 
5.7.
Management and Director Compensation
32
 
5.8.
Use of Proceeds
32
 
5.9.
Contingent Obligations
32
 
5.10.
Compliance with ERISA
32
 
5.11.
Restricted Payments
33
 
5.12.
Change in Business
33
 
5.13.
Change in Structure
33
 
5.14.
Accounting Changes
33
 
5.15.
Amendments to Subordinated Indebtedness
33
 
5.16.
No Negative Pledges
34
 
5.17.
OFAC
34
    ARTICLE VI FINANCIAL COVENANTS
34
         
6.1.
Minimum Liquidity
34
 
6.2.
Fixed Charge Coverage Ratio.
34
    ARTICLE VII EVENTS OF DEFAULT
35
         
7.1.
Event of Default
35
 
7.2.
Remedies
37
 
7.3.
Rights Not Exclusive
37
    ARTICLE VIII THE AGENT
38
         
8.1.
Appointment and Authorization
38
  8.2. Delegation of Duties 
38
 
8.3.
Liability of Agent
38

 
ii

--------------------------------------------------------------------------------

Execution Copy
 

 
8.4.
Reliance by Agent
39
 
8.5.
Notice of Default
39
 
8.6.
Credit Decision
39
 
8.7.
Indemnification
40
 
8.8.
Agent in Individual Capacity
40
 
8.9.
Successor Agent
40
 
8.10.
Collateral Matters.
41
    ARTICLE IX MISCELLANEOUS
42
         
9.1.
Amendments and Waivers
42
 
9.2.
Notices
42
 
9.3.
No Waiver; Cumulative Remedies
43
 
9.4.
Costs and Expenses
43
 
9.5.
Indemnity
44
 
9.6.
Marshaling; Payments Set Aside
45
 
9.7.
Successors and Assigns
45
 
9.8.
Assignments, Participations, etc.
45
 
9.9.
Confidentiality
48
 
9.10.
Set-off; Sharing of Payments
49
 
9.11.
Notification of Addresses, Lending Offices, Etc.
49
 
9.12.
Counterparts
49
 
9.13.
Severability
49
 
9.14.
Captions
50
 
9.15.
Independence of Provisions
50
 
9.16.
Interpretation
50
 
9.17.
No Third Parties Benefited
50
 
9.18.
Governing Law and Jurisdiction.
50
 
9.19.
WAIVER OF JURY TRIAL
51
 
9.20.
Entire Agreement; Release
51
    ARTICLE X TAXES, YIELD PROTECTION AND ILLEGALITY
52
         
10.1.
Taxes.
52
 
10.2.
Illegality
54
 
10.3.
Increased Costs and Reduction of Return.
55
 
10.4.
Funding Losses
55
 
10.5.
Inability to Determine Rates
56
 
10.6.
Reserves on LIBOR Rate Loans
56
 
10.7.
Certificates of Lender
57
 
10.8.
Survival
57
    ARTICLE XI DEFINITIONS
57
         
11.1.
Defined Terms
57
 
11.2.
Other Interpretive Provisions.
74
 
11.3.
Accounting Principles.
75
 
11.4.
Amendment and Restatement.
76

 
iii

--------------------------------------------------------------------------------

Execution Copy


SCHEDULES
 
EXHIBITS
 
Exhibit 3.8
 
Certificate Regarding Sources and Uses
Exhibit 4.2(b)
 
Compliance Certificate
Exhibit 11.1(a)
 
Borrowing Base Certificate
Exhibit 11.1(b)
 
Notice of Borrowing
Exhibit 11.1(c)
 
Notice of Continuation/Conversion
Exhibit 11.1(d)
 
Revolving Note

 
iv

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and schedules
hereto, as the same may be amended, modified and/or restated from time to time,
this “Agreement”) is entered into as of July 5, 2006, by and among Boo Koo
Beverages, Inc., a Texas corporation (“Borrower”), ORIX Venture Finance LLC, a
Delaware limited liability company, as agent (in such capacity, “Agent”) for
ORIX Finance Corp. (“ORIX”), a Delaware corporation, as a lender, and each other
financial institution from time to time party to this Agreement as a lender
(collectively, the “Lenders” and, individually, a “Lender).
 
W I T N E S S E T H:
 
WHEREAS, Agent, Lenders and Borrower entered into a Credit Agreement dated as of
September 23, 2005 (the “Existing Credit Agreement”) to provide a term loan in
the initial aggregate amount of $3,000,000.00, of which 3,255,981.70 remains
outstanding as of the date hereof and includes all accrued but unpaid Interest
and PIK Interest (each as defined in the Existing Credit Agreement)(the
“Existing Term Loan”), and a revolving line of credit in the aggregate amount of
$2,500,000.00 (the “Existing Revolving Credit Facility”); and
 
WHEREAS, Agent, Lenders and Borrower desire to amend and restate the Existing
Credit Agreement in order to amend and increase the Existing Revolving Credit
Facility to provide a $5,000,000 revolving line of credit to Borrower and to
make certain other changes to the Existing Credit Agreement, all as set forth
below.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
 
ARTICLE I
 
THE CREDITS
 
1.1. Amounts and Terms of Commitments.
 
(a) Reserved.
 
(b) The Revolving Credit. Each Lender with a Revolving Loan Commitment severally
and not jointly agrees, on the terms and conditions hereinafter set forth, to
make Loans to Borrower (each such Loan, a “Revolving Loan”) from time to time on
any Business Day during the period from the Closing Date to the Revolving
Termination Date, in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name in Schedule 1.1(b) under the
heading “Revolving Loan Commitment” the aggregate principal amount of
$5,000,000.00 unless increased by the mutual agreement of the Borrower and
Lenders from time to time (such amount as the same may be reduced from time to
time pursuant to subsection 1.8(g) hereof or as a result of one or more
assignments pursuant to Section 9.8, being referred to herein as such Lender’s
“Revolving Loan Commitment”); provided, however, after giving effect to any
Borrowing of Revolving Loans, the aggregate principal amount of all outstanding
 
1

--------------------------------------------------------------------------------

Execution Copy

Revolving Loans shall not exceed the Maximum Revolving Loan Balance. Subject to
the other terms and conditions hereof, amounts borrowed under this subsection
1.1(b) may be repaid and reborrowed from time to time. The “Maximum Revolving
Loan Balance” from time to time will be the lesser of:
 
(i) the “Borrowing Base” (as calculated pursuant to the Borrowing Base
Certificate) in effect from time to time. For the avoidance of doubt, the
definition and calculation of “Borrowing Base” is subject to modifications from
time to time by the Agent in its sole discretion, which modifications may
include, but shall not be limited to, amendments to the advance rates set forth
in the Borrowing Base Certificate, amendments to the definitions of “Eligible
Accounts” and “Eligible Inventory”, and the establishment of Reserves against
Unused Borrowing Availability; or
 
(ii) the Aggregate Revolving Loan Commitment then in effect.
 
If at any time the Revolving Loans exceed the Maximum Revolving Loan Balance,
then Borrower shall immediately prepay Revolving Loans in an amount sufficient
to eliminate such excess.
 
1.2. Notes. The Revolving Loans made by each Lender with a Revolving Loan
Commitment shall be evidenced by a Revolving Note payable to the order of Lender
in an amount equal to Lender’s Revolving Loan Commitment.
 
1.3. Interest.
 
(a) Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to the LIBOR or the Base Rate, as the case may be, plus the
Applicable Margin. Each determination of an interest rate by Agent shall be
conclusive and binding on Borrower and the Lenders in the absence of
demonstrable error. All computations of fees and interest payable under this
Agreement shall be made on the basis of a 360-day year and actual days elapsed.
Interest and fees shall accrue during each period during which interest or such
fees are computed from the first day thereof to the last day thereof.
 
(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Loans in full.
 
(c) At the election of Agent or the Required Lenders while any Event of Default
exists (or automatically while any Event of Default under subsection 7.1(f), or
7.1(g) exists), Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the Obligations from and
after the date of occurrence of such Event of Default, at a rate per annum which
is determined by adding two percent (2.0%) per annum to the Applicable Margin
then in effect for such Loans (plus the LIBOR or Base Rate, as the case may be)
and, in the case of Obligations not subject to an Applicable Margin (other than
the fees described in subsection 1.9(c)), at a rate per annum equal to the rate
per annum applicable to Revolving Loans which are
 
2

--------------------------------------------------------------------------------

Execution Copy

Base Rate Loans (including the Applicable Margin with respect thereto) plus two
percent (2.0%); provided, however, on and after the expiration of any Interest
Period applicable to any LIBOR Rate Loan outstanding during the continuance of
such Event of Default, the principal amount of such Loan shall, during the
continuation of such Event of Default, bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin plus two percent (2.0%). All such
interest shall be payable on demand of Agent or the Required Lenders.
 
(d) No agreements, conditions, provisions or stipulations contained in this
Agreement or any other instrument, document or agreement between Borrower and
Agent or any Lender or default of Borrower, or the exercise by Agent or any
Lender of the right to accelerate the payment of the maturity of principal and
interest, or to exercise any option whatsoever contained in this Agreement or
any other Loan Document, or the arising of any contingency whatsoever, shall
entitle Lender to contract for, charge, or receive, in any event, consideration
for the use, forbearance or detention of money (“interest”) at a rate exceeding
the maximum rate of interest permitted by applicable state or federal law in
effect from time to time (hereinafter “Maximum Legal Rate”). In no event shall
Borrower be obligated to pay interest at any rate exceeding such Maximum Legal
Rate and all agreements, conditions or stipulations, if any, which may in any
event or contingency whatsoever operate to bind, obligate or compel Borrower to
pay a rate of interest exceeding the Maximum Legal Rate, shall be without
binding force or effect, at law or in equity, to the extent only of the excess
of interest determined at a rate over such Maximum Legal Rate. In the event any
interest is contracted for, charged or received at any rate in excess of the
Maximum Legal Rate (“Excess”), Borrower acknowledges and stipulates that any
such contract, charge, or receipt shall be the result of an accident and bona
fide error, and that any Excess received by Lender shall be applied, first, to
reduce the principal then unpaid hereunder; second, to reduce the other
Obligations; and third, returned to Borrower, it being the intention of the
parties hereto not to enter at any time into a usurious or otherwise illegal
relationship. Borrower recognizes that, with fluctuations in the Maximum Legal
Rate, such a result could inadvertently occur. By the execution of this
Agreement, Borrower covenants that (i) the credit or return of any Excess shall
constitute the acceptance by Borrower of such Excess, and (ii) Borrower shall
not seek or pursue any other remedy, legal or equitable, against Agent or any
Lender, based in whole or in part upon contracting for, charging or receiving of
any interest in excess of the maximum authorized or receiving of any interest in
excess of the maximum authorized by applicable law. For the purpose of
determining whether or not any Excess has been contracted for, charged or
received by Agent or any Lender, all interest at any time contracted for,
charged or received by Agent or any Lender in connection with this Agreement
shall be amortized, prorated, allocated and spread in equal parts during the
full stated term of this Agreement and otherwise as provided in the applicable
laws of the State of New York (or the successor(s) thereof). If, as a result of
any circumstances whatsoever, fulfillment of any provision hereof or of any
related agreement, at the time performance of such provision shall be due, shall
involve transcending the limit of validity prescribed by applicable usury law,
then, ipso facto, the obligation to be fulfilled shall be reduced to the limit
of such validity.
 
3

--------------------------------------------------------------------------------

Execution Copy

1.4. Loan Accounts. The Agent, on behalf of the Lenders, shall record on its
books and records the amount of each Loan made, the interest rate applicable,
all payments of principal and interest thereon and the principal balance thereof
from time to time outstanding. The Agent shall deliver to Borrower on a monthly
basis a loan statement setting forth such record for the immediately preceding
month. Such record shall, absent demonstrable error, be conclusive evidence of
the amount of the Loans made by the Lenders to Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.
 
1.5. Procedure for Revolving Credit Borrowing. a) Each Borrowing under the
Revolving Loan shall be made upon Borrower’s irrevocable (subject to Section
10.5 hereof) written notice delivered to Agent in the form of a Notice of
Borrowing, which notice must be received by Agent prior to 11:30 a.m. (New York,
New York time) (i) on the requested Borrowing date in the case of each Base Rate
Loan equal to or less than $1,000,000 and in the case of the initial Loans to be
made on the Closing Date, (ii) on the date which is one (1) Business Day prior
to the requested Borrowing date of each Base Rate Loan in excess of $1,000,000
but equal to or less than $3,000,000 and (iii) on the day which is three (3)
Business Days prior to the requested Borrowing date in the case of each LIBOR
Rate Loan and each Base Rate Loan in excess of $3,000,000; provided, that with
respect to Loans subsequent to the initial Loans, Borrower may give notice of
the requested Borrowing to Agent by telephone call, with such notice confirmed
not later than the following Business Day by delivery to Agent of a signed
Notice of Borrowing. Such Notice of Borrowing shall specify:
 
(I) the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000 and multiples of $100,000 in excess thereof);
 
(II) the requested Borrowing date, which shall be a Business Day;
 
(III) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and
 
(IV) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans;
 
provided, however, with respect to the Borrowing to be made on the Closing Date,
such Borrowing will consist of Base Rate Loans only and shall remain so for not
less than three (3) Business Days. Thereafter, Borrower may request that
Revolving Loans be made as LIBOR Rate Loans and that Loans be converted to or
continued as LIBOR Rate Loans provided only LIBOR Rate Loans having an Interest
Period of one (1) month shall be permitted during the first sixty (60) days
after the Closing Date.
 
(b) Upon receipt of the Notice of Borrowing, Agent will promptly notify each
Lender with a Revolving Loan Commitment affected thereby of such Notice of
Borrowing and of the amount of such Lender’s Commitment Percentage of the
Borrowing.
 
4

--------------------------------------------------------------------------------

Execution Copy
 
Unless Agent is otherwise directed in writing by Borrower, the proceeds of each
requested Borrowing after the Closing Date will be made available to Borrower by
Agent by wire transfer (or ACH transfer) of such amount to Borrower pursuant to
the wire transfer instructions specified on the signature page hereto.
 
1.6. Conversion and Continuation Elections. a) Borrower may upon irrevocable
(subject to subsection 10.2(c) and Section 10.5) written notice to Agent in
accordance with subsection 1.6(b) elect to convert on any Business Day, any Base
Rate Loans into LIBOR Rate Loans or elect to continue on the last day of the
applicable Interest Period any LIBOR Rate Loans having Interest Periods maturing
on such day, in each instance, in whole or in part in an amount not less than
$100,000, or that is in an integral multiple of $50,000 in excess thereof.
 
(b) Borrower shall deliver a Notice of Continuation/ Conversion to be received
by Agent not later than 11:30 a.m. (New York, New York time) at least three (3)
Business Days in advance of the requested Conversion Date or continuation date,
specifying:
 
(i) the proposed Conversion Date or continuation date;
 
(ii) the aggregate amount of Loans to be converted or continued; and
 
(iii) the duration of the requested Interest Period with respect to the Loans to
be converted or continued as LIBOR Rate Loans.
 
(c) If upon the expiration of any Interest Period applicable to LIBOR Rate
Loans, Borrower has failed to select timely a new Interest Period to be
applicable to such LIBOR Rate Loans or if any Event of Default shall then exist,
Borrower shall be deemed to have elected to convert such LIBOR Rate Loans into
Base Rate Loans effective as of the expiration date of such current Interest
Period.
 
(d) Upon receipt of a Notice of Continuation/Conversion, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify Borrower and the Lenders of each determination of LIBOR; provided that
any failure to do so shall not relieve Borrower of any liability hereunder or
provide the basis for any claim against Agent. All conversions and continuations
shall be made pro rata according to the respective outstanding principal amounts
of the Loans held by each Lender with respect to which the notice was given.
 
(e) Unless the Required Lenders shall otherwise agree, during the existence of
an Event of Default, Borrower may not elect to have a Loan converted into or
continued as a LIBOR Rate Loan.
 
(f) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than seven (7) different Interest Periods in
effect.
 
5

--------------------------------------------------------------------------------

Execution Copy

1.7. Optional Prepayments.
 
(a) Borrower may at any time prepay the Revolving Loans without penalty or
premium except as provided in Section 10.4 and the applicable Termination Fee,
if any.
 
(b) The notice of any prepayment shall not thereafter be revocable by Borrower
and Agent will promptly notify each Lender thereof and of such Lender’s
Commitment Percentage of such prepayment. The payment amount specified in such
notice shall be due and payable on the date specified therein. Together with
each prepayment under this Section 1.7, Borrower shall pay any amounts required
pursuant to Section 10.4.
 
1.8. Mandatory Prepayments of Loans and Commitment Reductions.
 
(a) Reserved.
 
(b) Revolving Loan. Borrower shall repay to Lenders in full on the date
specified in clause (a) of the definition of “Revolving Termination Date” the
aggregate principal amount of the Revolving Loans outstanding on the Revolving
Termination Date.
 
(c) Asset Dispositions. If Borrower shall at any time or from time to time:
 
(i) make or agree to make a Disposition; or
 
(ii) suffer an Event of Loss;
 
and the aggregate amount of the Net Proceeds received by Borrower in connection
with such Disposition or Event of Loss and all other Dispositions and Events of
Loss occurring during the fiscal year exceeds $200,000, then (A) Borrower shall
promptly notify Agent of such proposed Disposition or Event of Loss (including
the amount of the estimated Net Proceeds to be received by Borrower in respect
thereof) and (B) promptly upon receipt by Borrower of the Net Proceeds of such
Disposition or Event of Loss, Borrower shall deliver, or cause to be delivered,
such Net Proceeds to Agent for distribution to the Lenders as a prepayment of
the Loans, which prepayment shall be applied in accordance with subsection
1.8(f) hereof. Notwithstanding the foregoing and provided no Default or Event of
Default has occurred and is continuing, such prepayment shall not be required to
the extent Borrower reinvests the Net Proceeds of such Disposition or Event of
Loss, or a portion thereof, in productive assets of a kind then used or usable
in the business of Borrower, within one hundred eighty (180) days after the date
of such Disposition or Event of Loss or enters into a binding commitment thereof
within said one hundred eighty (180) day period and subsequently makes such
reinvestment. Pending such reinvestment, the Net Proceeds shall be delivered to
Agent, for distribution to the Lenders, as a prepayment of the Revolving Loans,
but not as a permanent reduction of the Revolving Loan Commitment.
 
(d) Reserved.
 
6

--------------------------------------------------------------------------------

Execution Copy

(e) Reserved.
 
(f) Reserved.
 
(g) Application of Prepayments. Any prepayments pursuant to Section 1.7 (other
than prepayments of Revolving Loans as set forth therein), 1.8(d) shall be
applied in permanent reduction of the Revolving Loan, whereupon the Revolving
Loan Commitment of each Lender shall automatically and permanently be reduced by
an amount equal to such Lender’s ratable share of the aggregate of principal
repaid, effective as of the earlier of the date that such prepayment is made or
the date by which such prepayment is due and payable hereunder. Amounts prepaid
shall be applied first to any Base Rate Loans then outstanding and then to
outstanding LIBOR Rate Loans with the shortest Interest Periods remaining.
Together with each prepayment under this Section 1.8, Borrower shall pay any
amounts required pursuant to Section 10.4 hereof.
 
1.9. Fees.
 
(a) Commitment Fee. Borrower shall pay to Agent, for Agent’s own account, a fee
(the “Commitment Fee”) in an amount equal to $25,000. The Commitment Fee shall
be due and payable on the Closing Date, and shall be deemed fully earned and
nonrefundable as of the Closing Date.
 
(b) Monitoring Fee. Borrowers shall pay Agent an a monitoring fee equal to
$1,500.00 per month (the “Monitoring Fee”) commencing on the first day of the
month following the Closing Date and on the first day of each month until the
termination of this Agreement. The Monitoring Fee shall be deemed earned in full
on the date when same is due and payable hereunder and shall not be subject to
rebate or proration upon termination of this Agreement for any reason.
 
(c) Unused Line Fee. Borrower shall pay to Agent, for the ratable benefit of the
Lenders having Revolving Loan Commitments, a fee (the “Unused Line Fee”) in an
amount equal to
 
(i) the Aggregate Revolving Loan Commitment, less
 
(ii) the average daily balance of all Revolving Loans outstanding during the
preceding quarter.
 
multiplied by one-half percent (0.50%) per annum, such fee to be payable
quarterly in arrears on the first day of the quarter following the date hereof
and the first day of each quarter thereafter. The Unused Line Fee provided in
this subsection 1.9(c) shall accrue at all times from and after mutual execution
and delivery of this Agreement.
 

7

--------------------------------------------------------------------------------

Execution Copy
 
1.10. Payments by Borrower.
 
(a) All payments (including prepayments) to be made by Borrower on account of
principal, interest, fees and other amounts required hereunder shall be made
without set-off, recoupment, counterclaim or deduction of any kind, shall except
as otherwise expressly provided herein, be made to Agent at the address for
payment specified in the signature page hereof in relation to Agent (or such
other address as Agent may from time to time specify in accordance with Section
9.2), and shall be made in dollars and in immediately available funds, no later
than 11:30 a.m. (New York, New York time) on the date due. Any payment which is
received by Agent later than 11:30 a.m. (New York, New York time) shall be
deemed to have been received on the immediately succeeding Business Day and any
applicable interest or fee shall continue to accrue. Borrower hereby authorizes
Agent and each Lender to make a Revolving Loan (which shall be a Base Rate Loan)
to pay (i) interest, principal and any fees owing to Lender, in each instance,
on the date due, or (ii) after five (5) days prior notice to Borrower, other
fees, costs or expenses payable by Borrower hereunder or under the other Loan
Documents.
 
(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.
 
(c) Except for payments collected or received prior to the occurrence of an
Event of Default, all amounts collected or received by Agent shall be applied as
follows:
 
first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by Borrower under the this Agreement or any of the Loan
Documents;
 
second, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent and Lenders;
 
third, to payment of principal of the Obligations required hereunder;
 
fourth, to payment of any other amounts owing constituting Obligations; and
 
fifth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share of amounts available to be applied pursuant to clauses third,
fourth and fifth above.
 
8

--------------------------------------------------------------------------------

Execution Copy

(d) As set forth in subsection 1.5(b), upon receipt of a Notice of Borrowing,
Agent will promptly notify each Lender of such Lender’s Commitment Percentage of
the Borrowing requested thereby. Each Lender with a Revolving Loan Commitment
will fund its Commitment Percentage of Borrowings of Revolving Loans to Agent at
Agent’s account specified on its signature page hereto, or to such other account
as Agent may designate in writing, no later than 2:00 p.m. (New York, New York
time) on the scheduled Borrowing date.
 
(e) Unless Agent shall have received notice from a Lender on the Closing Date
or, with respect to each Borrowing after the Closing Date, by 1:00 p.m. (New
York, New York time) on the date of any proposed Borrowing, that such Lender
will not make available to Agent as and when required hereunder for the account
of Borrower the amount of such Lender’s Commitment Percentage of the proposed
Borrowing, Agent may assume that each Lender has made such amount available to
Agent in immediately available funds on the applicable Borrowing date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrower on such date a corresponding amount. If and to the extent
any Lender shall not have made its full amount available to Agent in immediately
available funds and Agent in such circumstances has made available to Borrower
such amount, that Lender shall on the next Business Day following the date of
such Borrowing make such amount available to Agent, together with interest at
the Federal Funds Rate for and determined as of each day during such period. A
notice of Agent submitted to any Lender with respect to amounts owing under this
subsection 1.11(b) shall be conclusive, absent manifest error. If such amount is
so made available, such payment to Agent shall constitute such Lender’s Loan on
the date of Borrowing for all purposes of this Agreement. If such amount is not
made available to Agent on the next Business Day following the date of such
Borrowing, Agent shall notify Borrower of such failure to fund and, upon demand
by Agent, Borrower shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing.
 
(f) On each Interest Payment Date and any other date on which a payment is made
in respect of the Obligations, Borrower shall deliver to Agent a certificate,
certified by a Responsible Officer, setting forth: (i) outstanding receivables;
(ii) current inventory; (iii) the Borrowing Base calculation; (iv) interest due
and paid in respect of the Revolving Loans; (v) principal due and paid in
respect of the Revolving Loans; and (vi) the outstanding balance of the
Revolving Loans taking into account the payment made on such date.
 
(g) Provided that such Lender has made all payments required to be made by it
under this Agreement, Agent will pay to such Lender, by wire transfer to such
Lender’s account (as specified by such Lender on such Lender’s respective
signature page to this Agreement or the applicable Assignment and Acceptance)
such Lender’s Commitment Percentage of principal, interest, Commitment Fees and,
in each instance, received by Agent, promptly after Agent’s receipt thereof.
 
9

--------------------------------------------------------------------------------

Execution Copy
 
(h) Unless Agent shall have received notice from Borrower prior to the date on
which any payment is due to the Lenders hereunder that Borrower will not make
such payment in full as and when required hereunder, Agent may assume that
Borrower has made such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If Agent pays an amount to a
Lender under this Agreement in the belief or expectation that a related payment
has been or will be received by Agent from Borrower and such related payment is
not received by Agent, Agent shall be entitled to recover such amount from such
Lender, and such Lender shall repay to Agent on demand such amount, together
with interest thereon for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to Agent, at the
Federal Funds Rate, without setoff, recoupment, counterclaim or deduction of any
kind. If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to Borrower or paid to any other Person pursuant
to any solvency, fraudulent conveyance or similar law or otherwise, then,
notwithstanding any other term or condition of this Agreement, Agent will not be
required to distribute any portion of such payment to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest thereon at such rate, if
any, as Agent is required to pay to Borrower or such other Person, without
setoff, recoupment, counterclaim or deduction of any kind. 
 
ARTICLE II
 
CONDITIONS PRECEDENT
 
2.1. Conditions of Initial Loans. The obligation of each Lender to make its
initial Loan is subject to the condition that Agent shall have received on or
before the Closing Date all of the following, in form and substance reasonably
satisfactory to Agent, duly executed by all parties thereto:
 
(a) Amended and Restated Credit Agreement and Amended and Restated Notes. This
Agreement duly executed by Borrower and Agent, and each of the Lenders, and
Amended and Restated Notes duly executed by Borrower;
 
(b) Loan Documents. The Loan Documents duly executed by the parties signatory
thereto, and the Shares issued by Borrower to Lender.
 
(c) Secretary’s Certificates; Resolutions; Incumbency. A certificate of the
Secretary or Assistant Secretary of Borrower, certifying:
 
(i) the names and true signatures of the officers of Borrower authorized to
execute, deliver and perform, as applicable, this Agreement, and all other Loan
Documents to be delivered hereunder; and
 
(ii) copies of the resolutions of the board of directors or other governing body
of Borrower approving and authorizing the execution, delivery and performance,
as applicable, by Borrower of this Agreement and the other Loan Documents to be
executed or delivered by it hereunder;
 
10

--------------------------------------------------------------------------------

Execution Copy

(d) Organization Documents and Good Standing. Each of the following documents:
 
(i) the Organization Documents of Borrower, as such Organization Documents are
in effect on the Closing Date, certified by the Secretary of State (or similar,
applicable Governmental Authority) of the state of incorporation or formation of
Borrower as of a recent date, if and as applicable, all certified by the
Secretary or Assistant Secretary of Borrower as of the Closing Date; and
 
(ii) a good standing and, if available, tax good standing certificate for
Borrower from the Secretary of State (or similar, applicable Governmental
Authority) of its state of incorporation or formation, as applicable, and each
state where Borrower is qualified to do business as a foreign entity as of a
recent date;
 
(e) Collateral Documents. The Collateral Documents, executed by the Borrower in
appropriate form for recording, where necessary, together with:
 
(i) copies of all uniform commercial code financing statements to be filed,
registered or recorded to perfect the security interests of Agent, for the
benefit of Agent and the Lenders, granted pursuant to the Collateral Documents,
or other evidence reasonably satisfactory to Agent that there has been filed,
registered or recorded all financing statements and other filings, registrations
and recordings reasonably necessary and advisable to perfect the Liens of Agent,
for the benefit of Agent and the Lenders, granted pursuant to the Collateral
Documents, in accordance with applicable law;
 
(ii) uniform commercial code financing statement, federal and state tax lien,
pending litigation and judgment searches as Agent shall have reasonably
requested of Borrower and such other Persons as Agent may request, and such
termination statements, releases or other documents as may be reasonably
necessary to confirm that the Collateral is subject to no other Liens in favor
of any Persons (other than Permitted Liens);
 
(iii) evidence that all other actions reasonably necessary or, in the reasonable
opinion of Agent, desirable to perfect and protect the Liens created by the
Collateral Documents have been taken;
 
(iv) funds sufficient to pay any filing or recording tax or fee in connection
with any and all uniform commercial code financing statements and, if
applicable, the Mortgages, all title insurance premiums, documentary stamp or
intangible taxes, recording fees and mortgage taxes payable in connection with
the recording of any Mortgage or filing of any uniform commercial code financing
statements or the issuance of the title insurance policies (whether due on the
Closing Date or in the future) including sums due in connection with any future
advances;
 
11

--------------------------------------------------------------------------------

Execution Copy
 
(v) with respect to each parcel of real Property in respect of which there is
delivered a Mortgage, if any, an A.L.T.A. or equivalent mortgagee policy of
title insurance or a binder issued by a title insurance company reasonably
satisfactory to Agent insuring (or undertaking to insure, in the case of a
binder) that the Mortgage creates and constitutes a valid first Lien against
such real Property in favor of Agent, for the benefit of Agent and the Lenders,
in an amount and subject only to exceptions reasonably acceptable to Agent, with
such endorsements and affirmative insurance as Agent may reasonably request;
 
(vi) if required by Agent, flood insurance and earthquake insurance on terms
satisfactory to Agent;
 
(vii) current A.L.T.A. or equivalent surveys and surveyor’s certifications as to
all real Property in respect of which there is delivered a Mortgage, if any,
each in form and substance reasonably satisfactory to Agent; and
 
(viii) such consents, estoppels, subordination agreements and other documents
and instruments executed by landlords, tenants and other Persons party to
material contracts relating to any Collateral as to which Agent shall be granted
a Lien for the benefit of Agent and the Lenders, as reasonably requested by
Agent;
 
(f) Legal Opinions. Such opinions of counsel to Borrower required by Lender,
including an opinion of counsel addressing the enforceability of the choice of
law provisions set forth in Section 9.18 of this Agreement, in each instance
addressed to Agent and the Lenders, in form and substance reasonably
satisfactory to Agent;
 
(g) Payment of Fees. Borrower shall have paid all accrued and unpaid fees
(including the Commitment Fee), costs and expenses to the extent then due and
payable on the Closing Date, together with Attorney Costs of Agent;
 
(h) Financial Statements, Projections and Management Letters. (i) Copies of all
of the financial statements of Borrower together with a pro forma balance sheet
giving effect to the transactions contemplated hereby, certified on behalf of
Borrower by a Responsible Officer, (ii) monthly projections with respect to
Borrower for the twelve (12) months after the month in which the Closing occurs
and annual projections with respect to Borrower for the three (3) years
following the year in which the Closing occurs, and (iii) management letters
from Borrower’s auditors for the fiscal year ended December 31, 2005, if any, in
each case, certified on behalf of Borrower by a Responsible Officer;
 
(i) Audited Balance Sheet. The audited balance sheet of Boo Koo Beverages, Inc.
dated December 31, 2005, and the related audited statements of income or
operations, shareholders’ equity and cash flows for the fiscal year ended on
that date in form and substance reasonably satisfactory to Agent.
 
(j) Insurance Policies. Standard lender’s or mortgagee’s (as applicable) loss
payable endorsements in favor of Lender with respect to the insurance policies
or other instruments or documents evidencing insurance coverage on the
properties of Borrower in accordance with Section 4.6 and endorsements to all
liability insurance policies naming Agent and the Lenders as additional insureds
thereunder;
 
12

--------------------------------------------------------------------------------

Execution Copy
 
(k) Due Diligence. Evidence of completion to the satisfaction of Agent of such
investigations, reviews and audits with respect to Borrower;
 
(l) Insurance Review. A review of Borrower’s insurance coverages, prepared by a
qualified firm reasonably acceptable to Agent, dated as of a recent date prior
to the Closing Date and otherwise in form and substance reasonably satisfactory
to Agent;
 
(m) Borrowing Base Certificate. A duly completed Borrowing Base Certificate
setting forth the Borrowing Base as of a date not more than thirty (30) days
prior to the Closing Date;
 
(n) Purchase Agreement and Related Transactions. A duly executed copy of the
Purchase Agreement and all amendments thereto effected prior to the Closing
Date, and evidence that all conditions set forth therein shall have either been
satisfied or waived to the satisfaction of BK Beverages, LLC; provided, however,
that the equity issuances of Borrower contemplated by the Purchase Agreement
shall be satisfactory to Agent in its sole discretion;
 
(o) Existing Term Loan. Proceeds from the equity issuances and transactions
contemplated in the Purchase Agreement in an amount sufficient to cause the
indefeasible payment, in full, in cash of all amounts due and owing under the
Existing Term Loan.
 
(p) Appointment of Chief Executive Officer. Evidence that the Board of Directors
of Borrower shall have duly appointed a Chief Executive Officer satisfactory to
Agent in its sole discretion;
 
(q) No Material Adverse Change. There shall not have occurred any material
adverse change in the condition (financial or otherwise), business, performance,
operations or properties of Borrower from that which has been disclosed to Agent
by Borrower since September 23, 2005;
 
(r) Liquidity. Evidence that Borrower shall have available on the Closing Date,
after giving effect to the transaction contemplated herein and in the other Loan
Documents, Liquidity of $500,000.00;
 
(s) Reserved.
 
(t) Other Documents. Such other approvals, opinions, documents or materials as
Agent or any Lender may reasonably request.
 
13

--------------------------------------------------------------------------------

Execution Copy
 
2.2. Conditions to All Borrowings. The obligation of each Lender to make any
Loan is subject to the satisfaction of the following conditions precedent on the
relevant Borrowing date:
 
(a) Satisfaction of Post Closing Obligations. Agent shall have received evidence
satisfactory to Agent that Borrower has satisfied all obligations set forth in
that certain Post-Closing Agreement dated the date hereof between Agent and
Borrower.
 
(b) Notice of Borrowing. The Agent shall have received a Notice of Borrowing in
accordance with Section 1.5;
 
(c) Continuation of Representations and Warranties. The representations and
warranties made by Borrower contained in this Agreement and other Loan Documents
shall be true and correct on and as of such Borrowing date with the same effect
as if made on and as of such Borrowing date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date);
 
(d) No Existing Default. No Default or Event of Default shall exist or shall
result from such Borrowing; and
 
(e) Borrowing Base Certificate. The Agent shall have received a duly completed
Borrowing Base Certificate setting forth availability under the Revolving Loan
as of a date not more than five (5) days prior to the date of Borrowing and,
after giving effect to such Revolving Loan, the outstanding principal balance of
the Revolving Loans does not exceed the Maximum Revolving Loan Balance.
 
Each Notice of Borrowing submitted by Borrower hereunder shall constitute a
representation and warranty by Borrower hereunder, as of the date of each such
notice or application and as of the date of each Borrowing that the conditions
in Section 2.2 are satisfied.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Agent and each Lender that the following
are, and after giving effect to the transactions contemplated hereunder will be,
true, correct and complete:
 
3.1. Corporate Existence and Power. Borrower:
 
(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation, as applicable;
 
(b) has the power and authority and all governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and
(ii) execute, deliver, and perform its obligations under, the Loan Documents to
which it is a party;
 
(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification or license; and
 
14

--------------------------------------------------------------------------------

Execution Copy

(d) is in compliance with all Requirements of Law;
 
except, in each case referred to in clause (c) or (d), to the extent that the
failure to do so could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
 
3.2. Corporate Authorization; No Contravention. a) The execution, delivery and
performance by Borrower of this Agreement and any other Loan Document, have been
duly authorized by all necessary action, and do not and will not:
 
(i) contravene the terms of any of Borrower’s Organization Documents;
 
(ii) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which Borrower is a party or any order, injunction,
writ or decree of any Governmental Authority to which Borrower or its Property
is subject; or
 
(iii) violate any material Requirement of Law in any material respect.
 
(b) Schedule 3.2 sets forth the authorized equity securities of Borrower. All
issued and outstanding equity securities of Borrower are duly authorized and
validly issued, fully paid, non-assessable, and free and clear of all Liens
other than those in favor of Agent, for the benefit of Agent and Lenders, and
such securities were issued in compliance with all applicable state and federal
laws concerning the issuance of securities. All of the issued and outstanding
equity securities of Borrower is owned by the Persons and in the amounts set
forth on Schedule 3.2. Except as set forth on Schedule 3.2 there are no
pre-emptive or other outstanding rights, options, warrants, conversion rights or
other similar agreements or understandings for the purchase or acquisition of
any shares of capital stock or other securities of any such entity.
 
3.3. Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, Borrower of this Agreement, any other Loan Document
except (a) for recordings and filings in connection with the Liens granted to
Agent under the Collateral Documents and (b) those obtained or made on or prior
to the Closing Date.
 
3.4. Binding Effect. This Agreement and each other Loan Document to which
Borrower is a party constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.
 
15

--------------------------------------------------------------------------------

Execution Copy
 
3.5. Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the knowledge of
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, against Borrower or any of its Properties
which:
 
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby or thereby; or
 
(b) if determined adversely to Borrower, could reasonably be expected to result
in equitable relief or monetary judgment(s), individually or in the aggregate,
in excess of $100,000.
 
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.
 
3.6. No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by Borrower or the grant or perfection of Agent’s
Liens on the Collateral. Borrower is not in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect or
that would, if such default had occurred after the Closing Date, create an Event
of Default under subsection 7.1(e).
 
3.7. ERISA Compliance. a) Schedule 3.7 lists all Qualified Plans and
Multiemployer Plans. Borrower is in compliance in all material respects with all
requirements of each Plan, and each Plan complies in all material respects, and
is operated in compliance in all material respects, with all applicable
provisions of law. Borrower is not aware, after due inquiry, of any item of
non-compliance which could potentially result in the loss of Plan qualification
or tax-exempt status, or give rise to a material excise tax or other penalty
imposed by a Governmental Authority. No material proceeding, claim, lawsuit
and/or investigation is pending concerning any Plan. All required contributions
have been and will be made in accordance with the provisions of each Qualified
Plan and Multiemployer Plan, and with respect to Borrower or any ERISA
Affiliate, there are, have been and will be no material Unfunded Pension
Liabilities or Withdrawal Liabilities.
 
(b) No ERISA Event has occurred or is expected to occur with respect to any
Qualified Plan, Multiemployer Plan or Plan.
 
(c) Members of the Controlled Group currently comply and have complied in each
case in all material respects with the notice and continuation coverage
requirements of Section 4980B of the Code.
 
3.8. Use of Proceeds; Margin Regulations. The proceeds of the Loans are intended
to be and shall be used solely for the purposes set forth in the Certificate
Regarding Sources and Uses in substantially the form of Exhibit 3.8 hereto and
permitted by Section 4.10, and are intended to be and shall be used in
compliance with Section 5.8. Borrower is not generally engaged in the business
of purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock. Proceeds of the Loans shall not be used for
the purpose of purchasing or carrying Margin Stock.
 
16

--------------------------------------------------------------------------------

Execution Copy
 
3.9. Title to Properties. Borrower has good record and marketable title in fee
simple to, or valid leasehold interests in, all real Property, and good and
valid title to all owned personal property and valid leasehold interests in all
leased personal property, in each instance, necessary or used in the ordinary
conduct of its businesses. As of the Closing Date, the Property of Borrower is
subject to no Liens, other than Permitted Liens.
 
3.10. Taxes. Borrower has filed all Federal and other material tax returns and
reports required to be filed, and have paid all Federal and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
it or its Properties, income or assets otherwise due and payable, except those
which are being contested in good faith by appropriate proceedings diligently
prosecuted and for which adequate reserves have been provided in accordance with
GAAP and no notice of Lien has been filed or recorded. There is no proposed tax
assessment against Borrower which would, if the assessment were made, either
individually or in the aggregate, have a Material Adverse Effect.
 
3.11. Financial Condition. a) Each of (i) the audited balance sheet of Borrower
dated December 31, 2005, and the related statements of income or operations,
shareholders’ equity and cash flows or the fiscal year ended on that date and
(ii) the unaudited interim balance sheet of Borrower dated May 31, 2006 and the
related unaudited statements of income, shareholders’ equity and cash flows for
the six (6) month then ended:
 
(iii) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and
 
(iv) present fairly in all material respects the financial condition of Borrower
as of the dates thereof and results of operations for the periods covered
thereby.
 
(b) Since the date of the last audited financial statements of Boo Koo
Beverages, Inc. delivered pursuant to Section 4.1(a), there has been no Material
Adverse Effect.
 
(c) Borrower has no Indebtedness other than Indebtedness permitted pursuant to
Section 5.5 and have no Contingent Obligations other than Contingent Obligations
permitted pursuant to Section 5.9.
 
3.12. Environmental Matters. a) The on-going operations of Borrower comply in
all respects with all Environmental Laws, except those for which non-compliance
would not (if enforced in accordance with applicable law) reasonably be expected
to result in, either individually or in the aggregate, a Material Adverse
Effect.
 
17

--------------------------------------------------------------------------------

Execution Copy
 
(b) Borrower has obtained all licenses, permits, authorizations and
registrations required under any Environmental Law (“Environmental Permits”) and
necessary for its Ordinary Course of Business, all such Environmental Permits
are in good standing and in full force and effect, and Borrower is in compliance
with all material terms and conditions of such Environmental Permits, except
where the failure to obtain, to maintain in good standing and in full force and
effect, or to be in compliance with such Environmental Permits would not
reasonably be expected to result in material liability to Borrower and could not
reasonable be expected to result in, either individually or in the aggregate, a
Material Adverse Effect.
 
(c) None of Borrower or any of its present Property or operations, is subject to
any outstanding written order from or agreement with any Governmental Authority,
nor subject to any judicial or docketed administrative proceeding, respecting
any Environmental Law, Environmental Claim or Hazardous Material.
 
(d) There are no Hazardous Materials or other conditions or circumstances
existing with respect to any Property, or arising from operations prior to the
Closing Date, of Borrower that would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. In addition,
Borrower has no underground storage tanks (i) that are not properly registered
or permitted under applicable Environmental Laws, or (ii) that are leaking or
disposing of Hazardous Materials.
 
3.13. Collateral Documents. All representations and warranties of Borrower or
any other party to any Collateral Document (other than Agent and/or any Lender)
contained in the Collateral Documents are true and correct in all material
respects.
 
3.14. Regulated Entities. None of Borrower or any Person controlling Borrower is
(a) an “investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Public Utility Holding Company Act
of 1935, the Federal Power Act, the Interstate Commerce Act, any state public
utilities code, or any other Federal or state statute or regulation limiting its
ability to incur Indebtedness.
 
3.15. Solvency. Borrower is Solvent.
 
3.16. Labor Relations. There are no strikes, lockouts or other labor disputes
against Borrower, or, to the best of Borrower’s knowledge, threatened against or
affecting Borrower, in any case which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect and no
significant unfair labor practice complaint is pending against Borrower or, to
the best knowledge of Borrower, threatened against Borrower before any
Governmental Authority in any case which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
 
18

--------------------------------------------------------------------------------

Execution Copy
 
3.17. Copyrights, Patents, Trademarks and Licenses, etc. Schedule 3.17
identifies all United States and foreign patents, trademarks, service marks,
trade names and copyrights, and all registrations and applications for
registration thereof and all licenses thereof, owned or held by Borrower on the
Closing Date, and identifies the jurisdictions in which such registrations and
applications have been filed. Except as otherwise disclosed in Schedule 3.17, as
of the Closing Date, Borrower is the sole beneficial owner of, or have the right
to use, free from any restrictions, claims, rights encumbrances or burdens, the
intellectual property identified on Schedule 3.17 and all other processes,
designs, formulas, computer programs, computer software packages, trade secrets,
inventions, product manufacturing instructions, technology, research and
development, know-how and all other intellectual property that are necessary for
the operation of Borrower’s businesses as being operated on the Closing Date.
Each patent, trademark, service mark, trade name, copyright and license listed
on Schedule 3.17 is in full force and effect except to the extent the failure to
be in effect will not and would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Except as set forth
in Schedule 3.17, to the best knowledge of Borrower, as of the Closing Date (a)
none of the present or contemplated products or operations of Borrower infringes
any patent, trademark, service mark, trade name, copyright, license of
intellectual property or other right owned by any other Person, and (b) there is
no pending or, to Borrower’s knowledge, threatened claim or litigation against
or affecting Borrower or contesting the right of Borrower to manufacture,
process, sell or use any such product or to engage in any such operation except
for claims and/or litigation which will not and could not reasonably be expected
to have a Material Adverse Effect. None of the trademark registrations set forth
on Schedule 3.17 is an “intent-to-use” registration.
 
3.18. Subsidiaries. Borrower has no Subsidiaries or equity investments in any
other corporation or entity other than those specifically disclosed in Schedule
3.2.
 
3.19. Brokers’ Fees; Transaction Fees. Borrower has no obligation to any Person
in respect of any finder’s, broker’s or investment banker’s fee in connection
with the transactions contemplated hereby.
 
3.20. Insurance. Borrower and its Properties are insured with financially sound
and reputable insurance companies which are not Affiliates of Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar Properties
in localities where Borrower operates. A true and complete listing of such
insurance, including issuers, coverages and deductibles, is set forth on
Schedule 3.20.
 
3.21. Full Disclosure. None of the representations or warranties made by
Borrower in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of Borrower
in connection with the Loan Documents (including the offering and disclosure
materials, if any, delivered by or on behalf of Borrower to the Lenders prior to
the Closing Date), contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading as of the time when made or delivered.
 
3.22. Foreign Assets Control Regulations and Anti-Money Laundering.
 
(a) OFAC. Borrower (i) is not a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001),
(ii) does not engage in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is not a person on the list of Specially
Designated Nationals and Blocked Persons, as amended, supplemented and modified
from time to time, or subject to the limitations or prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 
19

--------------------------------------------------------------------------------

Execution Copy


(b) Patriot Act. Borrower is in compliance, in all material respects, with the
Patriot Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
ARTICLE IV
 
AFFIRMATIVE COVENANTS
 
Borrower covenants and agrees that, so long as Lender shall have any Revolving
Loan Commitment hereunder, or any Loan or other Obligation (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied, unless the
Required Lenders waive compliance in writing:
 
4.1. Financial Statements. Borrower shall maintain a system of accounting
established and administered in accordance with sound business practices to
permit the preparation of financial statements in conformity with GAAP (provided
that monthly financial statements shall not be required to have footnote
disclosure and are subject to normal year-end adjustments). Borrower shall
deliver to Agent and each Lender in form and detail reasonably satisfactory to
Agent and the Required Lenders:
 
(a) as soon as available, but not later than one hundred twenty (120) days after
the end of each fiscal year, a copy of the audited balance sheets of Borrower as
at the end of such year and the related statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, and
accompanied by the unqualified opinion of any independent public accounting firm
reasonably acceptable to Agent which report shall state that such financial
statements present fairly in all material respects the financial position for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years. Such opinion shall be unqualified;
 
(b) as soon as available, but not later than fifteen (15) days after the end of
each fiscal month of each year, a copy of the unaudited balance sheets of
Borrower, and the related statements of income, shareholders’ equity and cash
flows as of the end of such month and for the portion of the fiscal year then
ended, setting forth, in each case, comparative figures (i) for the related
periods in the prior fiscal year and (ii) for Borrower’s budget, all certified
on behalf of Borrower by an appropriate Responsible Officer as being complete
and correct in all material respects and fairly presenting, in accordance with
GAAP, the financial position and the results of operations of Borrower, subject
to normal year-end adjustments and absence of footnote disclosure.
 
20

--------------------------------------------------------------------------------

Execution Copy


4.2. Certificates; Borrowing Base Certificates; Other Information. Borrower
shall furnish to Lender:
 
(a) concurrently with the delivery of the annual financial statements referred
to in subsection 4.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
 
(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above, a fully and properly completed Compliance
Certificate in the form of Exhibit 4.2(b) and a fully and properly completed
Borrowing Base Certificate certified on behalf of Borrower by a Responsible
Officer;
 
(c) promptly after the same are sent, copies of all financial statements and
reports which Borrower sends to its shareholders or other equity holders, as
applicable, generally; and promptly after the same are filed, copies of all
financial statements and regular, periodic or special reports which Borrower may
make to, or file with, any Governmental Authority, including, without
limitation, the Securities and Exchange Commission or any successor or similar
Governmental Authority;
 
(d) as soon as available and in any event within ten (10) days after the end of
each calendar month, and at such other times as Agent may reasonably require, a
Borrowing Base Certificate, certified on behalf of Borrower by a Responsible
Officer, setting forth the Borrowing Base of Borrower as at the end of the
most-recently ended fiscal month or as at such other date as Agent may
reasonably require;
 
(e) together with each delivery of financial statements pursuant to subsection
4.1(a) and (b) for each March, June, September and December (i) a management
report, in reasonable detail, signed by the chief financial officer of Borrower,
describing the operations and financial condition of Borrower for the month and
the portion of the fiscal year then ended (or for the fiscal year then ended in
the case of annual financial statements), and (ii) a report setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous fiscal year and the corresponding figures from the most recent
projections for the current fiscal year delivered pursuant to subsection 4.2(g)
and discussing the reasons for any significant variations;
 
(f) upon the request of Agent, at any time if an Event of Default shall have
occurred and be continuing but otherwise not more often than once a year,
Borrower will obtain and deliver to Agent a report of an independent collateral
auditor satisfactory to Agent with respect to the Accounts and Inventory, which
report shall indicate whether or not the information set forth in the Borrowing
Base Certificate most recently delivered is accurate and complete in all
material respects;
 
21

--------------------------------------------------------------------------------

Execution Copy

(g) as soon as available and in any event no later than the last day of each
fiscal year of Borrower, projections of Borrower’s financial performance for the
forthcoming three fiscal years on a year by year basis, and for the forthcoming
fiscal year on a month-by-month basis, in each case, including for each such
period balance sheets of Borrower and the related statements of income or
operations, shareholders’ equity and cash flows;
 
(h) annually, concurrently with Borrower’s delivery of the projections under
subsection 4.2(g), Borrower shall supplement in writing and deliver to Agent
revisions of and supplements to the Schedules hereto related to Article III
hereof to the extent necessary to disclose new or changed facts or circumstances
after the Closing Date; provided that delivery or receipt of such subsequent
disclosure shall not constitute a waiver by Agent or any Lender or a cure of any
Default or Event of Default resulting in connection with the matters disclosed;
 
(i) promptly upon receipt thereof, copies of any reports submitted by Borrower’s
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of Borrower made by such accountants, including any comment letters
submitted by such accountants to management of Borrower in connection with its
services;
 
(j) from time to time, if Agent determines that obtaining appraisals is
necessary in order for Agent or any Lender to comply with applicable laws or
regulations, and at any time if a Default or an Event of Default shall have
occurred and be continuing, Agent may, or may require Borrower to, in either
case at Borrower’s expense, obtain appraisals in form and substance and from
appraisers reasonably satisfactory to Agent stating the then current fair market
value of all or any portion of the real or personal property of Borrower; and
 
(k) promptly, such additional business, financial, regulatory, corporate
affairs, perfection certificates and other information as Agent may from time to
time reasonably request.
 
4.3. Notices. Borrower shall notify promptly Agent and each Lender of each of
the following (and in no event later than three (3) Business Days after a
Responsible Officer becoming aware thereof):
 
(a) the occurrence or existence of any Default or Event of Default, or any event
or circumstance that foreseeably will become a Default or Event of Default;
 
(b) any breach or non-performance of, or any default under, any material
Contractual Obligation of Borrower or any violation of, or non-compliance with,
any material Requirement of Law, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
Borrower has taken, is taking or proposes to take in respect thereof;
 
(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between Borrower and any Governmental Authority which could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect;
 
22

--------------------------------------------------------------------------------

Execution Copy


(d) the commencement of, or any material development in, any litigation or
proceeding affecting Borrower (i) in which the amount of damages claimed is
$100,000 (or its equivalent in another currency or currencies) or more, (ii) in
which injunctive or similar relief is sought and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect, or (iii) in
which the relief sought is an injunction or other stay of the performance of
this Agreement or any Loan Document;
 
(e) any of the following if the same would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect: (i) any
enforcement, cleanup, removal or other governmental or regulatory actions
instituted, completed or, to the knowledge of Borrower, threatened against
Borrower or any of its Properties pursuant to any applicable Environmental Laws,
(ii) any other Environmental Claims, and (iii) any environmental or similar
condition on any real property adjoining the Property of Borrower that could
reasonably be anticipated to cause Borrower’s Property or any part thereof to be
subject to any material restrictions on the ownership, occupancy,
transferability or use of such Property under any Environmental Laws;
 
(f) any of the following if the same would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, together
with a copy of any notice with respect to such event that may be required to be
filed with a Governmental Authority and any notice delivered by a Governmental
Authority to Borrower or any member or its Controlled Group with respect to such
event:
 
(i) an ERISA Event;
 
(ii) the adoption of any new Qualified Plan that is subject to Title IV of ERISA
or Section 412 of the Code by any member of the Controlled Group;
 
(iii) the adoption of any amendment to a Qualified Plan that is subject to Title
IV of ERISA or Section 412 of the Code, if such amendment results in a material
increase in benefits or unfunded liabilities; or
 
(iv) the commencement of contributions by any member of the Controlled Group to
any Multiemployer Plan or any Qualified Plan that is subject to Title IV of
ERISA or Section 412 of the Code;
 
(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements of Borrower delivered to Agent and Lenders pursuant
to this Agreement;
 
(h) any material change in accounting policies or financial reporting practices
by Borrower;
 
(i) any labor controversy resulting in or, to the knowledge of Borrower,
threatening to result in any strike, work stoppage, boycott, shutdown or other
labor disruption against or involving Borrower if the same would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and
 
23

--------------------------------------------------------------------------------

Execution Copy


(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by Borrower of any capital stock or warrant option or similar agreement in
respect thereof.
 
Each notice pursuant to this Section shall be accompanied by a written statement
by a Responsible Officer on behalf of Borrower setting forth details of the
occurrence referred to therein, and stating what action Borrower proposes to
take with respect thereto and at what time. Each notice under subsection 4.3(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been breached or violated.
 
4.4. Preservation of Corporate Existence, Etc. Borrower shall:
 
(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its state or jurisdiction of incorporation,
organization or formation as applicable;
 
(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;
 
(c) use its reasonable efforts, in the Ordinary Course of Business, to preserve
its business organization and preserve the goodwill and business of the
customers, suppliers and others having material business relations with it; and
 
(d) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
 
4.5. Maintenance of Property. Borrower shall maintain, and preserve all its
Property which is used or useful in its business in good working order and
condition, ordinary wear and tear excepted and shall make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
 
24

--------------------------------------------------------------------------------

Execution Copy
 
4.6. Insurance. Borrower shall maintain with financially sound and reputable
independent insurers, insurance with respect to its Properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons,
including workers’ compensation insurance, public liability and Property and
casualty insurance, which amounts shall not be reduced by Borrower in the
absence of thirty (30) days’ prior notice to Agent. All Property damage and
casualty insurance shall name Agent as loss payee/mortgagee, all liability
insurance shall name Agent and the Lenders as additional insureds and all
business interruption insurance shall name Agent as assignee. Upon request of
Agent or any Lender, Borrower shall furnish Agent, with sufficient copies for
each Lender, at reasonable intervals (but not more than once per calendar year)
a certificate of a Responsible Officer on behalf of Borrower (and, if requested
by Agent, any insurance broker of Borrower) setting forth the nature and extent
of all insurance maintained by Borrower in accordance with this Section 4.6.
Unless Borrower provides Agent with evidence of the insurance coverage required
by this Agreement, Agent may purchase insurance at Borrower’s expense to protect
Agent and Lenders’ interests in Borrower’s properties. This insurance may, but
need not, protect Borrower’s interests. The coverage that Agent purchases may
not pay any claim that Borrower makes or any claim that is made against Borrower
in connection with said Property. Borrower may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that Borrower
has obtained insurance as required by this Agreement. If Agent purchases
insurance, Borrower will be responsible for the costs of that insurance,
including interest and any other charges Agent may impose in connection with the
placement of insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance shall be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
Borrower may be able to obtain on its own.
 
4.7. Payment of Obligations. Borrower shall pay, discharge and perform as the
same shall become due and payable or required to be performed, all its
obligations and liabilities, including:
 
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently prosecuted which stay the enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by Borrower;
 
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
the Lien and for which adequate reserves in accordance with GAAP are being
maintained by Borrower;
 
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein and/or in any instrument or agreement
evidencing such Indebtedness; and
 
(d) the performance of all obligations under any Contractual Obligation to which
Borrower is bound, or to which it or any of its properties is subject, except
where the failure to perform would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
4.8. Compliance with Laws. Borrower shall comply, in all material respects, with
all Requirements of Law of any Governmental Authority having jurisdiction over
it or its business, except (a)(i) such as may be contested in good faith by
appropriate proceedings diligently prosecuted without risk of loss of any
Collateral, (ii) as to which a bona fide dispute exists, and (iii) for which
appropriate reserves have been established on Borrower’s financial statements,
or (b) where the failure to comply could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
 
25

--------------------------------------------------------------------------------

Execution Copy


 
4.9. Inspection of Property and Books and Records. Borrower shall maintain
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of Borrower.
 Borrower shall permit representatives and independent contractors of Agent (at
the expense of Borrower), to visit and inspect any of its Properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to Borrower; provided, however, when an Event of
Default exists Lender may do any of the foregoing at any time during normal
business hours and without advance notice.
 
4.10. Use of Proceeds. Borrower shall use the proceeds of the Loans solely as
follows (a) for the payment of fees and expenses related to the execution and
delivery of this Agreement, as approved by Agent (such approval not to be
unreasonably withheld), and (b) for working capital and other general corporate
purposes not in contravention of any Requirement of Law and not in violation of
this Agreement.
 
4.11. Solvency. Borrower shall at all times be Solvent.
 
4.12. Further Assurances. (a) Borrower shall ensure that all written
information, exhibits and reports furnished to Agent or the Lenders do not and
will not contain any untrue statement of a material fact and do not and will not
omit to state any material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances in which made,
and will promptly disclose to Agent and the Lenders and correct any defect or
error that may be discovered therein or in any Loan Document or in the
execution, acknowledgement or recordation thereof.
 
(b) Promptly upon request by Agent, Borrower shall take such additional actions
as Agent may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Loan Document, (ii) to
subject to the Liens created by any of the Collateral Documents any of the
Properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and
(iv) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm to Agent and Lenders the rights granted or now or hereafter intended to
be granted to Agent and the Lenders under any Loan Document or under any other
document executed in connection therewith. Subsequent to the Closing Date,
without limiting the generality of the foregoing and except as otherwise
approved in writing by Required Lenders, Borrower shall cause each of its
Subsidiaries to guaranty the Obligations and to cause each such Subsidiary to
grant to Agent, for the benefit of Agent and Lenders, a security interest in all
of such Subsidiary’s Property to secure such guaranty. Furthermore and except as
otherwise approved in writing by the Required Lenders, Borrower shall pledge the
stock or other equity interests of each of its Subsidiaries to Agent, for the
benefit of Agent and Lenders, to secure the Obligations. In connection with each
pledge of stock or other equity interests, Borrower shall deliver, or cause to
be delivered, to Agent, the items described in subsection 2.1(e)(iii), if
applicable. In the event Borrower or any of its Subsidiaries acquires any real
Property, simultaneously with such acquisition, Borrower or such Subsidiary
shall execute and/or deliver, or cause to be executed and/or delivered, to
Agent, (x) a fully executed Mortgage, in form and substance reasonably
satisfactory to Agent together with an A.L.T.A. lender’s title insurance policy
issued by a title insurer reasonably satisfactory to Agent, in form and
substance and in an amount reasonably satisfactory to Agent insuring that the
Mortgage is a valid and enforceable first priority Lien on the property, free
and clear of all defects, encumbrances and Liens, (y) then current A.L.T.A.
surveys, certified to Agent and the Lenders by a licensed surveyor sufficient to
allow the issuer of the lender’s title insurance policy to issue such policy
without a survey exception and (z) an environmental site assessment prepared by
a qualified firm reasonably acceptable to Agent, in form and substance
satisfactory to Agent.

26

--------------------------------------------------------------------------------

Execution Copy


4.13. Reserved.
 
4.14. Subsidiaries. On any date Borrower acquires or creates any Subsidiary,
Borrower shall pledge the stock or other equity interests of such Subsidiary as
of such date to Agent, for the benefit of Agent and the Lenders, and shall
deliver, or cause to be delivered, to Agent the items described in subsection
2.1(e)(iii) and, to the extent not previously delivered, the items described in
subsections 2.1(b) and 2.1 (c), with respect to each such Subsidiary. In
addition, such Subsidiary shall guarantee the Obligations and shall grant to
Agent, for the benefit of Agent and the Lenders, a security interest in all of
such Subsidiary’s Property to secure such guaranty.
 
4.15. Reserved.
 
4.16. Reserved.
 
4.17. Lockbox. Borrower shall maintain a lockbox account (the “Lockbox Account”)
with a bank acceptable to Agent (the “Lockbox Bank”), and shall execute with the
Lockbox Bank an agreement acceptable to Agent in its sole discretion (the
“Lockbox Agreement”), and such other agreements related thereto as Agent may
require. Borrower shall ensure that all collections of Accounts and receivables
of Borrower, its Subsidiaries and/or Guarantors and proceeds of all other
Collateral are paid and delivered directly from Account Debtors and other
Persons into the Lockbox Account. The Lockbox Agreement shall provide that, at
all times prior to the delivery of an Activation Notice (as hereinafter
defined), the Lockbox Bank shall disburse funds as the Borrower may direct. The
Lockbox Agreement shall require that, upon Lockbox Bank’s receipt of written
notice (an “Activation Notice”) from Agent at any time after the occurrence of
an Event of Default, the Lockbox Bank will immediately, and on a daily basis
thereafter, transfer all funds paid into the Lockbox Account into a depository
account maintained by Agent at such bank as Agent may communicate to Borrower
from time to time (the “Concentration Account”). To the extent that any such
Accounts and receivables collections or other proceeds of Collateral are not
sent directly to the Lockbox Account but are received by Borrower or any
Guarantor or Affiliate of Borrower, such collections and proceeds (“Trust
Collections”) shall be held in trust for the benefit of Agent and Lenders and
immediately remitted (and in any event within two (2) Business Days), in the
form received, to the Lockbox Bank for immediate transfer to the Lockbox
Account; provided, however, upon written request of Agent after the occurrence
and during the continuance of an Event of Default, such collections and proceeds
will be immediately remitted (and in any event within two (2) Business Days) in
the form received to the Concentration Account. Borrower acknowledges and agrees
that compliance with the terms of this Section 4.17 is an essential term of this
Agreement, and that, in addition to and notwithstanding any other rights Agent
may have hereunder, under any other Loan Document, under applicable law, at
equity or otherwise, upon each and every such failure Agent shall be entitled to
assess a non-compliance fee which shall operate to increase the Base Rate or
LIBOR for purposes of interest calculation hereunder by two percent (2%) per
annum during any period of non-compliance; provided, however, that to the extent
Agent wishes to institute such non-compliance fee solely in connection with
Borrower’s failure to remit Trust Collections to the Concentration Account
within the timeframe established by this Section 4.17, Agent shall only be
entitled to institute such non-compliance fee if the aggregate amount of the
Trust Collections exceeds $100,000. Agent shall be entitled to assess such fee
whether or not a Default or an Event of Default occurs or is declared, provided
that nothing in this Agreement shall prevent Agent from considering any failure
to comply with the terms of this Section 4.17 to be a Default or an Event of
Default. If applicable, at any time prior to the execution of the Lockbox
Agreement and operation of the Lockbox Account, Borrower, its Subsidiaries and
Guarantors shall direct all collections or proceeds it receives on Accounts or
receivables or from Collateral to the account(s) and in the manner specified by
Agent in its sole discretion.

27

--------------------------------------------------------------------------------

Execution Copy
 
ARTICLE V
 
NEGATIVE COVENANTS
 
Borrower covenants and agrees that, so long as any Lender shall have any
Revolving Loan Commitment hereunder, or any Loan or other Obligation (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied, unless the
Required Lenders waive compliance in writing:
 
5.1. Limitation on Liens. Borrower shall not, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):
 
(a) any Lien existing on the Property of Borrower on the Closing Date and set
forth in Schedule 5.1 securing Indebtedness outstanding on such date and
permitted by subsection 5.5(c), including replacement Liens on the Property
currently subject to such Liens securing Indebtedness permitted by Section
5.5(c);
 
(b) any Lien created under any Loan Document;
 
(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not delinquent or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7, provided that, in respect of this clause
(ii), all such Liens secure claims in the aggregate at any time outstanding for
Borrower not exceeding $100,000;

28

--------------------------------------------------------------------------------

Execution Copy

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;
 
(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;
 
(f) Liens consisting of judgment or judicial attachment liens, provided that the
enforcement of such Liens is effectively stayed and all such Liens secure claims
in the aggregate at any time outstanding for Borrower not exceeding $100,000;
 
(g) easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of Borrower;
 
(h) Liens on any Property acquired or held by Borrower in the Ordinary Course of
Business, securing Indebtedness incurred or assumed for the purpose of financing
(or refinancing) all or any part of the cost of acquiring such Property and
permitted under subsection 5.5(d); provided that (i) any such Lien attaches to
such Property concurrently with or within twenty (20) days after the acquisition
thereof, (ii) such Lien attaches solely to the Property so acquired in such
transaction, and (iii) the principal amount of the debt secured thereby does not
exceed 100% of the cost of such Property;
 
(i) Liens securing Capital Lease Obligations permitted under subsection 5.5(d);
 
(j) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;
 
(k) Liens arising from precautionary uniform commercial code financing
statements filed under any lease permitted by this Agreement;
 
(l) Liens in favor of collecting banks arising under Section 4-210 of the UCC.

29

--------------------------------------------------------------------------------

Execution Copy

5.2. Disposition of Assets. Borrower shall not, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including accounts and notes receivable,
with or without recourse) or enter into any agreement to do any of the
foregoing, except:
 
(a) dispositions of inventory, or used, worn-out or surplus equipment, all in
the Ordinary Course of Business;
 
(b) dispositions not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the Net Proceeds of
such disposition is made as provided in Section 1.8; provided, that (i) at the
time of any disposition, no Event of Default shall exist or shall result from
such disposition, (ii) the aggregate sales price from such disposition shall be
paid in cash, and (iii) the aggregate fair market value of all assets so sold by
Borrower shall not exceed in any fiscal year $200,000 and (iv) after giving
effect to such disposition, Borrower is in compliance on a pro forma basis with
the covenants set forth in Article VI, recomputed for the most recent month for
which financial statements have been delivered; and
 
(c) dispositions by any Subsidiary of Borrower to Borrower;
 
(d) dispositions permitted under Section 5.3; and
 
(e) the granting of Permitted Liens.
 
5.3. Consolidations and Mergers. Borrower shall not merge, consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
without the prior written consent (such consent not to be unreasonably withheld)
of Agent.
 
5.4. Loans and Investments. Borrower shall not (i) purchase or acquire, or make
any commitment to purchase or acquire any capital stock, equity interest, or any
obligations or other securities of, or any interest in, any Person, other than
the establishment or creation of a Subsidiary in accordance with the terms of
this Agreement, or (ii) make or commit to make any Acquisitions, or any other
acquisition of all or substantially all of the assets of another Person, or of
any business or division of any Person, including without limitation, by way of
merger, consolidation or other combination or (iii) make or commit to make any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person including any Affiliate of Borrower (the items
described in clauses (i), (ii) and (iii) are referred to as “Investments”),
except for:
 
(a) Investments in cash and Cash Equivalents;
 
(b) extensions of credit by Borrower to any of its Wholly-Owned Subsidiaries
provided the obligations of each obligor shall be evidenced by notes, which
notes shall be pledged to Agent, for the benefit of Agent and Lenders, and have
such other terms as Agent may reasonably require; and

30

--------------------------------------------------------------------------------

Execution Copy

(c) loans and advances to employees in the Ordinary Course of Business not to
exceed $100,000 in the aggregate at any time outstanding.
 
5.5. Limitation on Indebtedness. Borrower shall not create, incur, assume,
suffer to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:
 
(a) Indebtedness incurred pursuant to this Agreement;
 
(b) Indebtedness consisting of Contingent Obligations described in clause (i) of
the definition thereof and permitted pursuant to Section 5.9;
 
(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including extensions and refinancings thereof which do not increase the
principal amount of such Indebtedness as of the date of such extension or
refinancing;
 
(d) Indebtedness not to exceed $500,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h);
 
(e) Indebtedness not to exceed $1,000,000 in the aggregate at any time
outstanding related to auto fleet leasing arrangements;
 
(f) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);
 
(g) Subordinated Indebtedness not to exceed $550,000 in the aggregate at any
time outstanding (together with capitalized interest thereon and accrued fees
and expenses due in connection therewith);
 
(h) other unsecured Indebtedness not exceeding in the aggregate at any time
outstanding $250,000.
 
5.6. Transactions with Affiliates. Borrower shall not enter into any transaction
with any Affiliate of Borrower, except:
 
(a) as expressly permitted by this Agreement or as contemplated in the Purchase
Agreement; or
 
(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of Borrower provided that in the case of this
clause (b), upon fair and reasonable terms no less favorable to Borrower than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of Borrower and which are disclosed in writing to Agent.

31

--------------------------------------------------------------------------------

Execution Copy
 
5.7. Management and Director Compensation. Borrower shall not pay any
management, consulting or similar fees to any Affiliate of Borrower or to any
officer, director or employee of Borrower or any Affiliate of Borrower except
(a) payment of reasonable compensation to officers and employees for actual
services rendered to Borrower in the Ordinary Course of Business, (b) payment of
directors’ fees of $250,000 in cash in any fiscal year of Borrower, payment of
directors’ fees in equity issuances reasonably satisfactory to Agent, and
reimbursement of the reasonable, in the sole discretion of Agent, out-of-pocket
expenses of directors incurred in connection with attending board of director
meetings and (c) as contemplated in the Purchase Agreement.
 
5.8. Use of Proceeds. Borrower shall not use any portion of the Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of Borrower or others incurred to purchase or carry
Margin Stock, or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.
 
5.9. Contingent Obligations. Borrower shall not create, incur, assume or suffer
to exist any Contingent Obligations except in respect of the Obligations and
except:
 
(a) endorsements for collection or deposit in the Ordinary Course of Business;
 
(b) Contingent Obligations of Borrower existing as of the Closing Date and
listed in Schedule 5.9, including extension and renewals thereof which do not
increase the amount of such Contingent Obligations as of the date of such
extension or renewal;
 
(c) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations;
 
(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;
 
(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under subsection 5.2(b);
 
(f) Contingent Obligations in respect of Indebtedness permitted under Section
5.5.
 
5.10. Compliance with ERISA. Borrower shall not:
 
(a) terminate any Plan subject to Title IV of ERISA so as to result in any
material liability to Borrower;
 
(b) permit to exist any ERISA Event or any other event or condition, which would
reasonably be expected to have a Material Adverse Effect;
 
(c) make a complete or partial withdrawal (within the meaning of ERISA Section
4201) from any Multiemployer Plan so as to result in any material liability to
Borrower;

32

--------------------------------------------------------------------------------

Execution Copy

(d) enter into any new Plan or modify any existing Plan so as to increase its
obligations thereunder which would reasonably be expected to have a Material
Adverse Effect; or
 
(e) permit the present value of all nonforfeitable accrued benefits under any
Plan (using the actuarial assumptions utilized by the PBGC upon termination of a
Plan) materially to exceed the fair market value of Plan assets allocable to
such benefits, all determined as of the most recent valuation date for each such
Plan.
 
5.11. Restricted Payments. Borrower shall not (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any shares of any class of its capital stock,
partnership interests, membership interests or other equity securities;
provided, however, that so long as no Event of Default exists, Borrower may
declare and make preferred stock dividends, (ii) purchase, redeem or otherwise
acquire for value any shares of its capital stock, partnership interests,
membership interests or other equity securities or any warrants, rights or
options to acquire such shares, interests or securities now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to any Subordinated Indebtedness
(the items described in clauses (i), (ii) and (iii) above are referred to as
“Restricted Payments”); except that any Wholly-Owned Subsidiary of Borrower may
declare and pay dividends to Borrower or any Wholly-Owned Subsidiary of
Borrower, and except that Borrower may:
 
(a) make distributions payable solely in respect of the Warrants or other equity
securities of Borrower held by Lender; and
 
(b) pay, as and when due and payable, regularly scheduled payments of interest
only on the Subordinated Indebtedness to the extent permitted by Agent.
 
5.12. Change in Business. Borrower shall not engage in any material line of
business substantially different from those lines of business carried on by it
on the date hereof.
 
5.13. Change in Structure. Except as expressly permitted under Section 5.3,
Borrower shall not make any material changes in its equity capital structure
(including in the terms of its outstanding stock), or amend any of its
Organization Documents without the prior written consent of Agent.
 
5.14. Accounting Changes. Borrower shall not make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of Borrower.
 
5.15. Amendments to Subordinated Indebtedness. Borrower shall not, directly or
indirectly to, change or amend the terms of any Subordinated Indebtedness if the
effect of such amendment is to: (i) increase the interest rate on such
Indebtedness; (ii) shorten the dates upon which payments of principal or
interest are due on such Indebtedness; (iii) add or change in a manner adverse
to Borrower any event of default or add or make more restrictive any covenant
with respect to such Indebtedness; (iv) change in a manner adverse to Borrower
the prepayment provisions of such Indebtedness; (v) change the subordination
provisions thereof (or the subordination terms of any guaranty thereof); or (vi)
change or amend any other term if such change or amendment would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner adverse to Borrower, Agent or
Lenders.
 
33

--------------------------------------------------------------------------------

Execution Copy
 
5.16. No Negative Pledges. Borrower will not, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on any of such Subsidiary’s equity
securities or to pay fees, including management fees, or make other payments and
distributions to Borrower or any of its Subsidiaries. Borrower will not enter
into, assume or become subject to any Contractual Obligation prohibiting or
otherwise restricting the existence of any Lien upon any of its assets in favor
of Agent, whether now owned or hereafter acquired except in connection with any
document or instrument governing Liens permitted pursuant to subsections 5.1(h)
and (i) provided that any such restriction contained therein relates only to the
asset or assets subject to such permitted Liens.
 
5.17. OFAC. Borrower will not (i) become a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001), or (ii) engage in any dealings or transactions prohibited by
Section 2 of such executive order, or be otherwise associated with any such
person in any manner violative of Section 2, or (iii) otherwise become a person
on the list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other OFAC regulation or executive
order.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
Borrower covenants and agrees that, so long as Lender shall have any Revolving
Loan Commitment hereunder, or any Loan or other Obligation (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied, unless the
Required Lenders waive compliance in writing:
 
6.1. Minimum Liquidity. Borrower shall maintain Liquidity of not less than
$500,000.00.
 
6.2. Fixed Charge Coverage Ratio. Borrower shall have, at the end of each
calendar month ending during the periods set forth below, a Fixed Charge
Coverage Ratio that is not less than:
 
1.00:1
for each quarter from March 31, 2007 and thereafter



“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

34

--------------------------------------------------------------------------------

Execution Copy

ARTICLE VII
 
EVENTS OF DEFAULT
 
7.1. Event of Default. Any of the following shall constitute an “Event of
Default”:
 
(a) Non-Payment. Borrower fails to pay, (i) when and as required to be paid
herein, any amount of principal on any Loan, including after maturity of the
Loans, whether by acceleration or otherwise, (ii) within three (3) days after
the same shall be due when and as required to be paid herein, any amount of
interest on any Loan, including after maturity of the Loans, whether by
acceleration or otherwise, or (iii) any fee or any other amount payable
hereunder or pursuant to any other Loan Document; or
 
(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of Borrower made or deemed made herein, in any other Loan Document,
or which is contained in any certificate, document or financial or other
statement by Borrower or its Responsible Officers, furnished at any time under
this Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect on or as of the date made or deemed made; or
 
(c) Specific Defaults. Borrower fails to perform or observe any term, covenant
or agreement contained in Section 4.1, 4.2(b), 4.2(d), 4.6, 4.9 or 4.14 or
Article V or Article VI hereof; or
 
(d) Other Defaults. Borrower fails to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Loan Document,
and such default shall continue unremedied for a period of thirty (30) days
after the earlier to occur of (i) the date upon which a Responsible Officer
becomes aware of such default and (ii) the date upon which written notice
thereof is given to Borrower by Agent or Required Lenders; or
 
(e) Cross-Default. Borrower (i) fails to make any payment in respect of any
Indebtedness (other than the Obligations) or Contingent Obligation having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $100,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation, if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be declared to be due and payable prior to its stated maturity
(without regard to any subordination terms with respect thereto), or such
Contingent Obligation to become payable or cash collateral in respect thereof to
be demanded; or

35

--------------------------------------------------------------------------------

Execution Copy

(f) Insolvency; Voluntary Proceedings. Borrower (i) ceases or fails to be
Solvent, (ii) generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (iii) voluntarily ceases to conduct its
business in the ordinary course; (iv) commences any Insolvency Proceeding with
respect to itself; or (v) takes any action to effectuate or authorize any of the
foregoing; or
 
(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against Borrower, or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against a
substantial part of Borrower’s Properties, and any such proceeding or petition
shall not be dismissed, or such writ, judgment, warrant of attachment, execution
or similar process shall not be released, vacated or fully bonded within sixty
(60) days after commencement, filing or levy; (ii) Borrower admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) Borrower acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or
 
(h) ERISA. (i) A member of the Controlled Group shall fail to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its Withdrawal Liability under a Multiemployer Plan; (ii) a
member of the Controlled Group shall fail to satisfy its contribution
requirements under Section 412(c)(11) of the Code, whether or not it has sought
a waiver under Section 412(d) of the Code; (iii) the occurrence of an ERISA
Event; (iv) a Plan that is intended to be qualified under Section 401(a) of the
Code shall lose its qualification; (v) any member of the Controlled Group
engages in or otherwise becomes liable for a non-exempt prohibited transaction;
(vi) a violation of Section 404 or 405 of ERISA or the exclusive benefit rule
under Section 401(a) of the Code; (vii) any member of the Controlled Group is
assessed a tax under Section 4980B of the Code or incurs a liability under
Section 601 et seq of ERISA; and, the occurrence of any such event listed in
clauses (i) through (vii), or the occurrence of any combination of events listed
in clauses (i) through (vii) results in, or could reasonably be expected to
result in, a Material Adverse Effect or result in exposure to Borrower in an
amount in excess of $100,000; or
 
(i) Litigation. Any action, suit, proceeding or investigation shall be
threatened against Borrower which could be expected to have a Material Adverse
Effect.
 
(j) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against Borrower involving in the
aggregate a liability (to the extent not covered by independent third-party
insurance) as to any single or related series of transactions, incidents or
conditions, of $100,000 or more, and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of thirty (30) days after the
entry thereof; or

36

--------------------------------------------------------------------------------

Execution Copy


(k) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against Borrower which does or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and there shall be any period of ten (10) consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
 
(l) Collateral. Any material provision of any Collateral Document shall for any
reason cease to be valid and binding on or enforceable against Borrower or
Borrower shall so state in writing or bring an action to limit its obligations
or liabilities thereunder; or any Collateral Document shall for any reason
(other than pursuant to the terms thereof) cease to create a valid security
interest in the Collateral purported to be covered thereby or such security
interest shall for any reason (other than the failure of Agent to take any
action within its control) cease to be a perfected and first priority security
interest subject only to Permitted Liens; or
 
(m) Management. Any Key Person shall cease to be employed by the Borrower in the
capacity in which such Person served as of the Closing Date or in a more Senior
Capacity and is not replaced within 90 days by a person satisfactory to Agent;
or
 
(n) Material Exception in Audit. The occurrence of a material exception in any
audit of Borrower by Borrower’s independent auditors or in any collateral audit,
as determined by Lender, which could be expected to have a Material Adverse
Effect, in the reasonable opinion of Agent.
 
7.2. Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:
 
(a) declare all or any portion of the Revolving Loan Commitment of each Lender
to make Loans to be terminated, whereupon such Revolving Loan Commitment shall
forthwith be terminated;
 
(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by Borrower; and
 
(c) exercise on behalf of itself and the Lenders, all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
 
provided, however, upon the occurrence of any event specified in subsections
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of Agent or any
Lender.
 
7.3. Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

37

--------------------------------------------------------------------------------

Execution Copy
 
ARTICLE VIII
 
THE AGENT
 
8.1. Appointment and Authorization. Each Lender hereby irrevocably appoints,
designates and authorizes Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, Agent shall
not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent.
 
8.2. Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.
 
8.3. Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document (except for its own
gross negligence or willful misconduct), or (ii) be responsible in any manner to
any of the Lenders for any recital, statement, representation or warranty made
by Borrower or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Loan Document, or for the value of any
Collateral or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the Properties, books or records of Borrower.
Agent shall have no obligation whatsoever to any Lender or any other Person to
assure that the property covered by the Collateral Documents exists or is owned
by Borrower or any other Credit Party or is cared for, protected or insured or
has been encumbered or that the Liens granted to Agent have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority.

38

--------------------------------------------------------------------------------

Execution Copy
 
8.4. Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile or telephone message,
statement or other document or conversation believed by it to be genuine and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Agent. The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Lenders (or, where an action or waiver need only be approved by the Required
Lenders, by the Required Lenders) as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Lenders
(or, where an action or waiver need only be approved by the Required Lenders, by
the Required Lenders) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.
 
8.5. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of the Lenders, unless Agent shall have received
written notice from a Lender or Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to the Lenders. The Agent shall take such action with respect to
such Default or Event of Default as shall be requested by the Required Lenders
in accordance with Article VII; provided, however, unless and until Agent shall
have received any such request, Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.
 
8.6. Credit Decision. Each Lender expressly acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
and its Subsidiaries shall be deemed to constitute any representation or
warranty by Agent to any Lender. Each Lender represents to Agent that it has,
independently and without reliance upon Agent and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower and its Subsidiaries, and all
applicable bank regulatory laws relating to the transactions contemplated
thereby, and made its own decision to enter into this Agreement and extend
credit to Borrower hereunder. Each Lender also represents that it will,
independently and without reliance upon Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower. Except
for notices, reports and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrower which may come into the possession of
Agent.

39

--------------------------------------------------------------------------------

Execution Copy
 
8.7. Indemnification. Whether or not the transactions contemplated hereby shall
be consummated, upon demand therefor the Lenders shall indemnify Agent (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), ratably from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind whatsoever which may at any time
(including at any time following the repayment of the Loans and the termination
or resignation of Agent) be imposed on, incurred by or asserted against Agent in
any way relating to or arising out of this Agreement or any document
contemplated by or referred to herein or the transactions contemplated hereby or
thereby or any action taken or omitted by Agent under or in connection with any
of the foregoing, INCLUDING THOSE RELATING TO OR ARISING OUT OF AGENT’S OWN
NEGLIGENCE; provided, however, no Lender shall be liable for the payment to
Agent of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from Agent’s gross negligence or willful misconduct. In
addition, each Lender shall reimburse Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein to the extent that Agent is not reimbursed
for such expenses by or on behalf of Borrower. Without limiting the generality
of the foregoing, if the Internal Revenue Service or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify Agent
fully for all amounts paid, directly or indirectly, by Agent as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 8.7,
together with all related costs and expenses (including Attorney Costs). The
obligation of the Lenders in this Section 8.7 shall survive the payment of all
Obligations hereunder.
 
8.8. Agent in Individual Capacity. ORIX and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory or other business with Borrower and its Subsidiaries and Affiliates as
though ORIX were not Agent hereunder and without notice to or consent of the
Lenders. With respect to its Loans, ORIX shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not Agent, and the terms “Lender” and “Lenders” shall include ORIX in its
individual capacity.
 
8.9. Successor Agent. The Agent may resign as Agent upon thirty (30) days’ prior
notice to the Lenders and to Borrower. If Agent shall resign as Agent under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of Agent, Agent may thereupon appoint a successor agent
from among the Lenders reasonably acceptable to Borrower. Upon the acceptance of
its appointment as successor agent hereunder, such successor agent shall succeed
to all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent and the retiring Agent’s appointment, powers and
duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article VIII and Sections 9.4 and 9.5
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement. If no successor agent has accepted
appointment as Agent by the date which is thirty (30) days following a retiring
Agent’s notice of resignation (or, if later, ten (10) days after the date upon
which Agent designates a successor agent), the retiring Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

40

--------------------------------------------------------------------------------

Execution Copy
 
8.10. Collateral Matters.
 
(a) The Agent is authorized (but not required) on behalf of all the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time to take any action with respect to any Collateral or the Collateral
Documents which may be necessary to perfect and maintain perfected the security
interest in and Liens upon the Collateral granted pursuant to the Collateral
Documents.
 
(b) The Lenders irrevocably authorize Agent, at its option and in its
discretion, to release any Lien granted to or held by Agent upon any Collateral:
 
(i) upon termination of the Revolving Loan Commitments and payment in full of
all Loans and all other Obligations then payable under this Agreement and under
any other Loan Document;
 
(ii) constituting Property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder;
 
(iii) consisting of an instrument evidencing Indebtedness or of any other debt
instrument, if the Indebtedness evidenced thereby has been paid in full; or
 
(iv) if approved, authorized or ratified in writing by the Required Lenders or
all the Lenders, as the case may be, as provided in subsection 9.1(f).
 
Upon request by Agent at any time, the Lenders will confirm in writing Agent’s
authority to release particular types or items of Collateral pursuant to this
subsection 8.10(b).
 
(c) Each Lender agrees with and in favor of each other Lender (which agreement
shall not be for the benefit of Borrower or any of its Subsidiaries) that
Borrower’s obligation to such Lender under this Agreement and the other Loan
Documents shall be equally and ratably secured by any real property and/or other
collateral now or hereafter securing any obligations of Borrower or any of its
Subsidiaries to such Lender, whether or not the same constitutes Collateral
hereunder.

41

--------------------------------------------------------------------------------

Execution Copy

ARTICLE IX

 
MISCELLANEOUS
 
9.1. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders, Borrower and acknowledged by Agent,
then such waiver shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all the Lenders,
Borrower and acknowledged by Agent, do any of the following:
 
(a) increase or extend the Revolving Loan Commitment of any Lender (or reinstate
any Revolving Loan Commitment terminated pursuant to subsection 7.2(a));
 
(b) postpone or delay any date fixed for, or waive, any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document;
 
(c) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document;
 
(d) change the percentage of the Revolving Loan Commitments or of the aggregate
unpaid principal amount of the Loans which shall be required for the Lenders or
any of them to take any action hereunder;
 
(e) amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders; or
 
(f) discharge Holdings or any Subsidiary of Borrower from their respective
Obligations under the Loan Documents, or release all or substantially all of the
Collateral except as otherwise may be provided in this Agreement or the other
Loan Documents;
 
and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by Agent in addition to the Required Lenders or all the
Lenders, as the case may be, affect the rights or duties of Agent under this
Agreement or any other Loan Document.
 
9.2. Notices. viii) All notices, requests and other communications provided for
hereunder shall be in writing (including, unless the context expressly otherwise
provides, by facsimile transmission) and mailed by certified or registered mail,
faxed or delivered by personal or overnight delivery, to the address or
facsimile number specified for notices on the applicable signature page hereof;
or, if directed to Borrower or Agent, to such other address as shall be
designated by such party in a written notice to each of the other parties hereto
given in compliance herewith, or, if directed to any other party hereto, to such
other address as shall be designated by such party in a written notice given in
compliance herewith to Borrower and Agent.

42

--------------------------------------------------------------------------------

Execution Copy

(b) All such notices, requests and communications shall be effective (i) if
delivered in person, when delivered, (ii) if delivered by facsimile
transmission, on the date of transmission if transmitted on a Business Day
before 4:00 p.m. New York time, otherwise on the next Business Day, (iii) if
delivered by overnight courier, one (1) Business Day after delivery to the
courier properly addressed and (iv) if mailed, upon the third (3rd) Business Day
after the date deposited into the U.S. Mail, certified or registered; except
that notices pursuant to Article I shall not be effective until actually
received by Agent.
 
(c) Borrower acknowledges and agrees that any agreement of Agent and the Lenders
in Article I hereof to receive certain notices by telephone and facsimile
transmission is solely for the convenience and at the request of Borrower. The
Agent and the Lenders shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by Borrower to give such notice and Agent
and the Lenders shall not have any liability to Borrower or other Person on
account of any action taken or not taken by Agent or the Lenders in reliance
upon such telephonic or facsimile notice. The obligation of Borrower to repay
the Loans shall not be affected in any way or to any extent by any failure by
Agent and the Lenders to receive written confirmation of any telephonic or
facsimile notice or the receipt by Agent and the Lenders of a confirmation which
is at variance with the terms understood by Agent and the Lenders to be
contained in the telephonic or facsimile notice.
 
9.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between Borrower, any Affiliate of
Borrower, Agent or any Lender shall be effective to amend, modify or discharge
any provision of this Agreement or any of the other Loan Documents.
 
9.4. Costs and Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Borrower shall pay or reimburse:
 
(a) Agent, within five (5) Business Days after demand (except as otherwise
provided in subsection 2.1(f)) for all reasonable out-of-pocket costs, fees and
expenses paid or incurred by Agent in connection with the development,
preparation, delivery, administration and execution of, and any amendment,
supplement, waiver or modification to (in each case, whether or not
consummated), this Agreement, any other Loan Document and any other documents
prepared in connection herewith or therewith, and the consummation of the
transactions contemplated hereby and thereby, including out-of pocket costs,
fees and expenses paid or incurred by Agent to third-party auditors, the
Attorney Costs incurred by Agent with respect thereto and for all out-of-pocket
costs and expenses incurred by it in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies during the existence of
an Event of Default (including in connection with any “workout” or restructuring
regarding the Loans, and including any Insolvency Proceeding or appellate
proceeding) under this Agreement, any other Loan Document, and any such other
documents, and including, but not limited to, all UCC search fees, filing and
recording fees, rating agency fees, costs, fees and expenses related to
financial and operational examinations and collateral appraisals.

43

--------------------------------------------------------------------------------

Execution Copy


(b) Agent, within five (5) Business Days after demand for all out-of-pocket
appraisal, audit, industry specialists, consultants, underwriting advisors,
environmental inspection and review (including the allocated cost of such
internal services), search and filing costs, fees and expenses, incurred or
sustained by Agent in connection with the matters referred to under clause (a)
of this Section 9.4.
 
The obligations of this Section 9.4 shall survive payment of all other
obligations.
 
9.5. Indemnity. Whether or not the transactions contemplated hereby shall be
consummated, Borrower shall indemnify, defend and hold harmless each Lender,
Agent and each of their respective officers, directors, employees, counsel,
agents and attorneys-in-fact (each, an “Indemnified Person”) from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses or disbursements (including Attorney
Costs):
 
(a) of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and any other Loan
Documents (including all amendments and waivers with respect thereto), or the
transactions contemplated hereby and thereby, and with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to this Agreement or the Loans or the transactions
contemplated hereby or the use of the proceeds thereof, whether or not any
Indemnified Person is a party thereto (and including, but not limited to, all
UCC search fees, filing and recording fees, rating agency fees, costs, fees and
expenses related to financial and operational examinations and collateral
appraisals); and
 
(b) which may be incurred by or asserted against such Indemnified Person in
connection with or arising out of any pending or threatened investigation,
litigation or proceeding, or any action taken by any Person, with respect to any
Environmental Claim arising out of or related to any Property of Borrower;
 
INCLUDING THOSE WHICH RELATE TO OR ARISE OUT OF THE INDEMNIFIED PARTY’S OWN
NEGLIGENCE (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, that Borrower shall have no obligation hereunder to any Indemnified
Person with respect to Indemnified Liabilities to the extent arising from the
gross negligence or willful misconduct of such Indemnified Person as determined
by a court of competent jurisdiction.
 
No action taken by legal counsel chosen by Agent or any Lender in defending
against any investigation, litigation or proceeding or requested remedial,
removal or response action shall vitiate or any way impair Borrower’s obligation
and duty hereunder to indemnify and hold harmless Agent and each Lender. In no
event shall any site visit, observation, or testing by Agent or any Lender (or
any contractee of Agent or any Lender) be deemed a representation or warranty
that Hazardous Materials are or are not present in, on, or under, the site, or
that there has been or shall be compliance with any Environmental Law. Neither
Borrower nor any other Person is entitled to rely on any site visit,
observation, or testing by Agent or any Lender. Neither Agent nor any Lender
owes any duty of care to protect Borrower or any other Person against, or to
inform Borrower or any other Person of, any Hazardous Materials or any other
adverse condition affecting any site or Property. Neither Agent nor any Lender
shall be obligated to disclose to Borrower or any other Person any report or
findings made as a result of, or in connection with, any site visit,
observation, or testing by Agent or any Lender.

44

--------------------------------------------------------------------------------

Execution Copy
 
The obligations in this Section 9.5 shall survive payment of all other
Obligations. At the election of any Indemnified Person, Borrower shall defend
such Indemnified Person using legal counsel satisfactory to such Indemnified
Person in such Person’s sole discretion, at the sole cost and expense of
Borrower. All amounts owing under this Section 9.5 shall be paid within thirty
(30) days after demand.
 
9.6. Marshaling; Payments Set Aside. Neither Agent nor any Lender shall be under
any obligation to marshal any assets in favor of Borrower or any other Person or
against or in payment of any or all of the Obligations. To the extent that
Borrower makes a payment or payments to Agent or any Lender, or Agent or any
Lender enforces its Liens or exercises its rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Agent in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any Insolvency Proceeding, or otherwise, then to the extent of such
recovery the Obligations or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
 
(a) each lender severally agrees to pay to Agent upon demand its ratable share
of the total amount so recovered from or repaid by Agent.
 
9.7. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.8 hereof, and provided further that
Borrower may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Agent and each Lender.
 
9.8. Assignments, Participations, etc. (a) Any Lender may, with the written
consent of Agent, at any time assign and delegate to one or more Eligible
Assignees (provided that such consent of Agent shall not be required in
connection with any assignment and delegation by a Lender to an Eligible
Assignee that is an Affiliate of such Lender)(each an “Assignee”) all, or any
part of, the Loans, the Revolving Loan Commitments and the other rights and
obligations of such Lender hereunder, in a minimum amount of $250,000 or, if
less, the entire Revolving Loan Commitment or Loan(s) of such Lender; provided,
however, Borrower and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until:

45

--------------------------------------------------------------------------------

Execution Copy

(i) written notice of such assignment, together with payment instructions,
addresses and related information with respect to the Assignee, shall have been
given to Borrower and Agent by such Lender and the Assignee; and
 
(ii) Lender and its Assignee shall have delivered to Borrower and Agent an
Assignment and Acceptance in form and substance reasonably satisfactory to
Agent, such Lender and its Assignee (an “Assignment and Acceptance”).
 
(b) From and after the date that Agent notifies the assignor that Agent has
received and provided its consent with respect to an executed Assignment and
Acceptance:
 
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under this Agreement and the other Loan Documents; and
 
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under the Loan Documents.
 
(c) Borrower shall execute and deliver new Notes evidencing such Assignee’s
assigned Loans and Revolving Loan Commitment portion and, if the assignor Lender
has retained a portion of its Loans and Revolving Loan Commitment, replacement
Notes in the principal amount of the Loans and Revolving Loan Commitment portion
retained by the assignor Lender (such Notes to be in exchange for, but not in
payment or satisfaction of, the Notes held by Lender). This Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Revolving Loan
Commitments arising therefrom. The Revolving Loan Commitment allocated to each
Assignee shall reduce such Revolving Loan Commitment of the assigning Lender to
the same extent.
 
(d) Any Lender may at any time sell to one or more commercial banks or other
Persons not Affiliates of Borrower (a “Participant”) participating interests in
any Loans, the Revolving Loan Commitment of that Lender and the other interests
of that Lender (the “Originating Lender”) hereunder and under the other Loan
Documents; provided, however,:
 
(i) the Originating Lender’s obligations under this Agreement shall remain
unchanged;
 
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations;

46

--------------------------------------------------------------------------------

Execution Copy

(iii) Borrower and Agent shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents; and
 
(iv) No Lender shall transfer or grant any participating interest under which
the Participant shall have rights to approve any amendment to, or any consent or
waiver with respect to, this Agreement or any other Loan Document, except to the
extent such amendment, consent or waiver would require unanimous consent of the
Lenders as described in the first proviso to Section 9.1.
 
In the case of any such participation, the Participant shall not have any rights
under this Agreement, or any of the other Loan Documents, and all amounts
payable by Borrower hereunder shall be determined as if Lender had not sold such
participation.
 
(e) Notwithstanding any other provision contained in this Agreement or any other
Loan Document to the contrary, any Lender may (i) assign all or any portion of
the Loans held by it to any Federal Reserve Bank or the United States Treasury
as collateral security pursuant to Regulation A of the Federal Reserve Board and
any Operating Circular issued by such Federal Reserve Bank or (ii) pledge all or
any portion of the Loans held by it (and Notes evidencing such Loans) to its
lenders for collateral security purposes, provided that any payment in respect
of such assigned Loans made by Borrower to or for the account of the assigning
or pledging Lender in accordance with the terms of this Agreement shall satisfy
Borrower’s obligations hereunder in respect to such assigned or pledged Loans to
the extent of such payment. No such assignment or pledge shall release the
assigning Lender from its obligations hereunder.
 
(f) The Agent shall, on behalf of Borrower, maintain at its address referred to
in Section 9.2 a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Revolving Loan Commitment of, and principal amount of the Loans
owing to, each Lender from time to time. The entries in the Register shall be
conclusive, in the absence of demonstrable error, and Borrower, Agent and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of the Revolving Loan Commitments, Loans and any Notes evidencing such
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Revolving Loan Commitment and/or Loan, whether or not evidenced by a Note, shall
be effective only upon appropriate entries with respect thereto being made in
the Register. Any assignment or transfer of all or part of a Revolving Loan
Commitment and/or Loan evidenced by a Note shall be registered on the Register
only upon a surrender or registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Assignment and Acceptance;
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the designated assignee and, if applicable, assignor, and the old
Notes shall be returned by Agent to Borrower marked “cancelled”. The Register
shall be available for inspection by Borrower or any Lender (with respect to any
entry relating to such Lender’s Revolving Loan Commitments and Loans) at any
reasonable time and from time to time upon reasonable prior notice.

47

--------------------------------------------------------------------------------

Execution Copy

9.9. Confidentiality. Each of Agent and the Lenders shall maintain in confidence
in accordance with its customary procedures for handling confidential
information, all written information that Borrower, or any of its authorized
representatives, furnishes to Agent or any Lender on a confidential basis
clearly marked as such (“Confidential Information”), other than any such
Confidential Information that becomes generally available to the public other
than as a result of a breach by Agent or any Lender of its obligations hereunder
or that is or becomes available to Agent or such Lender from a source other than
Borrower, or any of its authorized representatives, and that is not, to the
actual knowledge of the recipient thereof, subject to obligations of
confidentiality with respect thereto; provided, however, Agent and each Lender
shall in any event have the right to deliver copies of any such documents, and
to disclose any such information, to:
 
(a) its directors, officers, trustees, partners, employees, agents, attorneys,
professional consultants, portfolio management services and rating agencies;
 
(b) any other Lender and any successor Agent;
 
(c) any Person to which such Lender offers to sell any Loan or any part thereof
or interest or participation therein (provided, such Person agrees to keep such
information confidential on the terms set forth in this Section 9.9);
 
(d) any federal or state regulatory authority or examiner, or any insurance
industry association, regulating or having jurisdiction over Agent or such
Lender; and
 
(e) any other Person to which such delivery or disclosure may be necessary or
appropriate (i) in compliance with any applicable law, rule, regulation or
order, (ii) in response to any subpoena or other legal process or informal
investigative demand, (iii) in connection with any litigation to which Agent or
such Lender is a party, or (iv) in connection with the enforcement of the rights
and remedies of Agent or the Lenders under this Agreement and the other Loan
Documents at any time when an Event of Default shall have occurred and be
continuing.
 
Notwithstanding anything herein to the contrary, the information subject to this
Section 9.9 shall not include, and Agent and each Lender may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated herein or in any of the other Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to Agent or such Lender relating to such tax
treatment and tax structure (it being understood that this authorization is
retroactively effective to the commencement of the first discussions between or
among any of the parties regarding the transactions contemplated hereby or by
any of the other Loan Documents); provided that with respect to any document or
similar item that in either case contains information concerning the “tax
treatment” or “tax structure” of the transactions as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to the “tax treatment” or “tax structure” of the transactions
contemplated herein or in any of the other Loan Documents.

48

--------------------------------------------------------------------------------

Execution Copy

9.10. Set-off; Sharing of Payments. In addition to any rights and remedies now
or hereafter granted under applicable law, and not by way of limitation of any
such rights or remedies at any time and from time to time, upon the occurrence
and during the continuance of any Event of Default, each Lender is hereby
authorized by Borrower, with reasonably prompt subsequent notice to Borrower or
to any other Person (any prior or contemporaneous notice being hereby expressly
waived by Borrower) to set off and to appropriate and to apply any and all
 
(a) balances held by such Lender at any of its offices for the account of
Borrower (regardless of whether such balances are then due to Borrower); and
 
(b) other Property at any time held or owing by such Lender to or for the credit
or for the account of Borrower;
 
against and on account of any and all Obligations which are not paid when due;
except that no Lender shall exercise such right without the prior written
consent of Agent. Any Lender having a right to set off shall purchase for cash
(and the other Lenders shall sell) participations in each such other Lender’s
pro rata share of the Obligations as would be necessary to cause such Lender to
share the benefit of such right of set-off with each other Lender in accordance
with their respective pro rata shares of the Obligations. Borrower agrees, to
the fullest extent permitted by law, that (i) any Lender may exercise its right
to set off with respect to amounts in excess of its pro rata share of the
Obligations and may sell participations to other Lenders, and (ii) any Lender so
purchasing a participation in the Obligations held by other Lenders may exercise
all rights of setoff, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender were a direct holder of
Obligations in the amount of such participation; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. Borrower hereby grants to Lender a security interest in all such
deposits and other Property, whether now existing or hereafter arising, held by
Lender for the purposes set forth herein.
 
9.11. Notification of Addresses, Lending Offices, Etc. Each Lender shall notify
Agent in writing of any changes in the address to which notices to such Lender
should be directed, of addresses of its Lending Office, of payment instructions
in respect of all payments to be made to it hereunder and of such other
administrative information as Agent shall reasonably request.
 
9.12. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement in any number of separate counterparts, each of which, when so
executed, shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute but one and the same instrument. A set of
the copies of this Agreement signed by all the parties shall be lodged with each
of Borrower and Agent.
 
9.13. Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder. Any Loan
Document, or other agreement, document or instrument, delivered by facsimile
transmission shall have the same force and effect as if the original thereof has
been delivered.

49

--------------------------------------------------------------------------------

Execution Copy

9.14. Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.
 
9.15. Independence of Provisions. The parties hereto acknowledge that this
Agreement and other Loan Documents may use several different limitations, tests
or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
 
9.16. Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Agent and other parties hereto, and is the product
of all parties hereto. Accordingly, this Agreement and the other Loan Documents
shall not be construed against the Lenders or Agent merely because of Agent’s or
Lenders’ involvement in the preparation of such documents and agreements.
 
9.17. No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of Borrower, the Lenders and Agent, and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
Neither Agent nor any Lender shall have any obligation to any Person not a party
to this Agreement or the other Loan Documents.
 
9.18. Governing Law and Jurisdiction.
 
(A) THIS AGREEMENT AND EACH NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATION LAW); PROVIDED THAT THE AGENT AND THE LENDERS SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
 
(B) BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY BORROWER AGAINST AGENT OR ANY LENDER OR ANY AFFILIATE
THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT
LOCATED IN THE STATE OF NEW YORK.

50

--------------------------------------------------------------------------------

Execution Copy

(C) BORROWER DESIGNATES AND APPOINTS CT CORPORATION SYSTEM AND SUCH OTHER
PERSONS AS MAY HEREAFTER BE SELECTED BY BORROWER WHICH IRREVOCABLY AGREE IN
WRITING TO SO SERVE AS ITS AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS
IN ANY SUCH PROCEEDINGS IN ANY SUCH COURT, SUCH SERVICE BEING HEREBY
ACKNOWLEDGED BY BORROWER TO BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. A
COPY OF ANY SUCH PROCESS SO SERVED SHALL BE MAILED BY REGISTERED MAIL TO
BORROWER AT ITS ADDRESS PROVIDED IN SECTION 9.2 EXCEPT THAT UNLESS OTHERWISE
PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE
VALIDITY OF SERVICE OF PROCESS. IF ANY AGENT APPOINTED BY BORROWER REFUSES TO
ACCEPT SERVICE, BORROWER HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL
CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
9.19. WAIVER OF JURY TRIAL. BORROWER, THE LENDERS AND THE AGENT EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.
BORROWER, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
 
9.20. Entire Agreement; Release. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among Borrower, the
Lenders and Agent, and supersedes all prior or contemporaneous Agreements and
understandings of such Persons, oral or written, relating to the subject matter
hereof and thereof, and any prior arrangements made with respect to the payment
by Borrower of (or any indemnification for) any fees, costs or expenses payable
to or incurred (or to be incurred) by or on behalf of Agent or the Lenders.
Borrower has relied exclusively on the terms and provisions contained in this
Agreement and the other Loan Documents in its execution and delivery hereof and
thereof and entering into the transactions which are the subject hereof and
thereof. Execution of this Agreement by Borrower constitutes a full, complete
and irrevocable release of any and all claims which Borrower may have at law or
in equity in respect of all prior discussions and understandings, oral or
written, relating to the subject matter of this Agreement and the other Loan
Documents. Neither Agent nor any Lender shall be liable to Borrower or any other
Person on any theory of liability for any special, indirect, consequential or
punitive damages.

51

--------------------------------------------------------------------------------

Execution Copy
 
 
ARTICLE X
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
10.1. Taxes.
 
(a) Subject to subsection 10.1(g), any and all payments by Borrower to each
Lender or Agent under this Agreement shall be made free and clear of, and
without deduction or withholding for, any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender and Agent, such taxes
(including income taxes or franchise taxes) as are imposed on or measured by
each Lender’s net income by the jurisdiction under the laws of which such Lender
or Agent, as the case may be, is organized or maintains a Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).
 
(b) In addition, Borrower shall pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document (hereinafter referred to as “Other Taxes”).
 
(c) Subject to subsection 10.1(g), Borrower shall indemnify and hold harmless
each Lender and Agent for the full amount of Taxes or Other Taxes (including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 10.1) paid by such Lender or Agent and any liability (including
penalties, interest, additions to tax and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. Payment under this indemnification shall be made within thirty
(30) days from the date any Lender or Agent makes written demand therefor.
 
(d) If Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to any Lender or
Agent, then, subject to subsection 10.1(g):
 
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 10.1), such Lender or Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made;
 
(ii) Borrower shall make such deductions; and

52

--------------------------------------------------------------------------------

Execution Copy

(iii) Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
 
(e) Within thirty (30) days after the date of any payment by Borrower of Taxes
or Other Taxes, Borrower shall furnish to Agent (and the applicable Lender) the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to Agent (and the applicable Lender).
 
(f) Each Lender that is not a citizen or resident of the United States of
America, a corporation, partnership or other entity created or organized in or
under the laws of the United States (or any jurisdiction thereof), or any estate
or trust that is subject to federal income taxation regardless of the source of
its income (a “Non-U.S. Lender”) shall deliver to Borrower and Agent two copies
of each U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or any
subsequent versions thereof or successors thereto, or, in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a Form
W-8, or any subsequent versions thereof or successors thereto (and, if such
Non-U.S. Lender delivers a Form W-8, a certificate representing that such
Non-U.S. Lender is not a “bank” for purposes of Section 881(c) of the Code, is
not a ten percent (10%) shareholder (within the meaning of Section 871(h)(3)(B)
of the Code) of Borrower and is not a controlled foreign corporation related to
Borrower (within the meaning of Section 864(d)(4) of the Code)), properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to Borrower (or any other form of certification adopted by
the U.S. taxing authorities for such purpose). Notwithstanding any other
provision of this subsection, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this subsection that such Non-U.S. Lender is not legally
able to deliver.
 
(g) Borrower will not be required to pay any additional amounts in respect of
United States Federal income tax pursuant to subsection 10.1(d) to any Lender
for the account of any Lending Office of such Lender:
 
(i) if the obligation to pay such additional amounts would not have arisen but
for a failure by such Lender to comply with its obligations under subsection
10.1(f) in respect of such Lending Office;
 
(ii) if such Lender shall have delivered to Borrower a Form W-8BEN and/or Form
W-8ECI (or any subsequent versions thereof or successors thereto) in respect of
such Lending Office pursuant to subsection 10.1(f), and such Lender shall not at
any time be entitled to exemption from deduction or withholding of United States
Federal income tax in respect of payments by Borrower hereunder for the account
of such Lending Office for any reason other than a change in United States law,
treaty or regulations or in the official interpretation of such law or
regulations by any Governmental Authority charged with the interpretation or
administration thereof (whether or not having the force of law) after the date
of delivery of such Form W-8BEN and/or Form W-8ECI (or any subsequent versions
thereof or successors thereto); or

53

--------------------------------------------------------------------------------

Execution Copy
 
(iii) if such Lender shall have delivered to Borrower a Form W-8 (or any
subsequent versions thereof or successors thereto) in respect of such Lending
Office pursuant to subsection 10.1(f), and such Lender shall not at any time be
entitled to exemption from deduction or withholding of United States Federal
income tax in respect of payments by Borrower hereunder for the account of such
Lending Office for any reason other than a change in the United States law or
regulations or any applicable tax treaty or regulations or in the official
interpretation of any such law, treaty or regulations by any Governmental
Authority charged with the interpretation or administration thereof (whether or
not having the force of law) after the date of delivery of such Form W-8 (or
subsequent versions thereof or successors thereto).
 
(h) If, at any time, Borrower requests Lender to deliver any forms or other
documentation pursuant to subsection 10.1(f), then Borrower shall, on demand of
such Lender through Agent, reimburse such Lender for any costs and expenses
(including Attorney Costs) reasonably incurred by such Lender in the preparation
or delivery of such forms or other documentation.
 
(i) If Borrower is required to pay additional amounts to any Lender or Agent
pursuant to subsection 10.1(d), then such Lender shall use its reasonable best
efforts (consistent with legal and regulatory restrictions) to change the
jurisdiction of its Lending Office so as to eliminate any such additional
payment by Borrower which may thereafter accrue if such change in the judgment
of such Lender is not otherwise disadvantageous to such Lender.
 
10.2. Illegality. a) If after the date hereof any Lender shall determine that
the introduction of any Requirement of Law, or any change in any Requirement of
Law or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to Borrower through Agent, the obligation of
that Lender to make LIBOR Rate Loans shall be suspended until such Lender shall
have notified Agent and Borrower that the circumstances giving rise to such
determination no longer exists.
 
(b) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

54

--------------------------------------------------------------------------------

Execution Copy


(c) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, Borrower may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Rate Loans shall be instead Base Rate Loans.
 
(d) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.
 
10.3. Increased Costs and Reduction of Return.
 
(a) If any Lender shall have determined that:
 
(i) the introduction of any Capital Adequacy Regulation;
 
(ii) any change in any Capital Adequacy Regulation;
 
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or
 
(iv) compliance by such Lender (or its Lending Office) or any corporation
controlling such Lender, with any Capital Adequacy Regulation;
 
affects the amount of capital required or expected to be maintained by such
Lender or any entity controlling such Lender and (taking into consideration such
Lender’s or such entities’ policies with respect to capital adequacy and such
Lender’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its Revolving Loan Commitment(s), loans,
credits or obligations under this Agreement, then, within thirty (30) days of
demand of such Lender, (with a copy to Agent), Borrower shall upon demand pay to
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender (or the entity controlling Lender) for such
increase.
 
10.4. Funding Losses. Borrower agrees to reimburse each Lender and to hold each
Lender harmless from any loss or expense which each Lender may sustain or incur
as a consequence of:
 
(a) the failure of Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

55

--------------------------------------------------------------------------------

Execution Copy

(b) the failure of Borrower to borrow, continue or convert a Loan after Borrower
has given (or is deemed to have given) a Notice of Borrowing or a Notice of
Continuation/Conversion;
 
(c) the failure of Borrower to make any prepayment after Borrower has given a
notice in accordance with Section 1.7;
 
(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or
 
(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;
 
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained. Solely
for purposes of calculating amounts payable by Borrower to the Lenders under
this Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a
Lender (and each related reserve, special deposit or similar requirement) shall
be conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.
 
10.5. Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to subsection 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan,
Agent will forthwith give notice of such determination to Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate
Loans hereunder shall be suspended until Agent revokes such notice in writing.
Upon receipt of such notice, Borrower may revoke any Notice of Borrowing or
Notice of Continuation/Conversion then submitted by it. If Borrower does not
revoke such notice, the Lenders shall make, convert or continue the Loans, as
proposed by Borrower, in the amount specified in the applicable notice submitted
by Borrower, but such Loans shall be made, converted or continued as Base Rate
Loans.
 
10.6. Reserves on LIBOR Rate Loans. Borrower shall pay to each Lender, as long
as such Lender shall be required under regulations of the Federal Reserve Board
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent demonstrable error), payable on each date on which interest is
payable on such Loan provided Borrower shall have received at least fifteen (15)
days prior written notice (with a copy to Agent) of such additional interest
from the Lender. If a Lender fails to give notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest shall be payable
fifteen (15) days from receipt of such notice.

56

--------------------------------------------------------------------------------

Execution Copy
 
10.7. Certificates of Lender. If any Lender claims a right of reimbursement or
compensation pursuant to this Article X, each Lender shall deliver to Borrower
(with a copy to Agent) a certificate setting forth in reasonable detail the
amount payable to each Lender hereunder and such certificate shall be conclusive
and binding on Borrower in the absence of manifest error.
 
10.8. Survival. The agreements and obligations of Borrower in this Article X
shall survive the payment of all other Obligations.
 
ARTICLE XI
 
DEFINITIONS
 
11.1. Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:
 
“Activation Notice”
 
4.17
“Assignee”
 
9.8(a)
“Assignment and Acceptance”
 
9.8(a)(ii)
“Borrower”
 
Preamble
“Borrowing Base”
 
1.1(b)
“Commitment Fee”
 
1.9(a)
“Concentration Account”
 
4.17
“Confidential Information”
 
9.9
“EBITDA”
 
Exhibit 4.2(b)
“Event of Default”
 
7.1
“Existing Credit Agreement”
 
Recitals
“Existing Revolving Credit Facility”
 
Recitals
“Existing Term Loan”
 
Recitals
“Fixed Charge Coverage Ratio”
 
Exhibit 4.2(b)
“Indemnified Person”
 
9.5
“Indemnified Liabilities”
 
9.5
“Lender”
 
Preamble
“Lockbox Account”
 
4.17
“Lockbox Agreement”
 
4.17
“Lockbox Bank”
 
4.17
“Maximum Revolving Loan Balance”
 
1.1(b)
“Monitoring Fee”
 
1.9(b)
“Originating Lender”
 
9.8
“Other Taxes”
 
10.1(b)
“Participant”
 
9.8(d)
“Permitted Liens”
 
5.1
“Restricted Payments”
 
5.11
“Revenue”
 
Exhibit 4.1(b)
“Revolving Loan Commitment”
 
1.1(b)
“Revolving Loan”
 
1.1(b)
“Taxes”
 
10.1(a)
“Trust Collections”
 
4.17
“Unused Borrowing Availability”
 
Exhibit 11.1(a)
“Unused Line Fee”
 
1.9(c)

 
57

--------------------------------------------------------------------------------

Execution Copy
 
In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
 
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of Borrower, including, without limitation, the unpaid
portion of the obligation of a customer of Borrower in respect of Inventory
purchased by and shipped to such customer and/or the rendition of services by
Borrower, as stated on the invoice of Borrower, net of any credits, rebates or
offsets owed to such customer.
 
“Account Debtor” means the customer of Borrower who is obligated on or under an
Account.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
capital stock, partnership interests or equity of any Person or otherwise
causing any Person to become a Subsidiary of Borrower, or (c) a merger or
consolidation or any other combination with another Person.
 
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of five percent
(5%) or more of the equity of a Person shall for the purposes of this Agreement,
be deemed to control the other Person. Notwithstanding the foregoing, neither
Agent nor any Lender shall be deemed an “Affiliate” of Borrower or of any
Subsidiary of Borrower.
 
“Agent” means Venture Finance LLC in its capacity as agent for the Lenders
hereunder, and any successor agent.
 
“Agent-Related Persons” means Venture Finance LLC and any successor agent
arising under Section 8.9, together with their respective Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
 
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$5,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

58

--------------------------------------------------------------------------------

Execution Copy

“Applicable Margin” means with respect to Revolving Loans that are Base Rate
Loans, three and one-half percent (3.5%), and with respect to Revolving Loans
that are LIBOR Rate Loans, six and one-half percent (6.5%).
 
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of internal legal
services and all disbursements of internal counsel.
 
“Availability” means as of any date of determination, the amount by which (a)
the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.
 
“Base Rate” means, for any day, a rate of interest equal to the greater of (a)
the rate of interest which is identified as the “Prime Rate” and normally
published in the Money Rates section of The Wall Street Journal (or, if such
rate ceases to be so published, as quoted from such other generally available
and recognizable source as Agent may select) and (b) the sum of the Federal
Funds Rate plus one half of one percent (0.5%). Any change in the Base Rate due
to a change in the “Prime Rate” or the Federal Funds Rate shall be effective on
the effective date of such change in the “Prime Rate” or the Federal Funds Rate.
 
“Borrower Security Agreement” means that Amended and Restated Security
Agreement, dated as of the date hereof, in form and substance reasonably
satisfactory to Agent and Borrower, made by Borrower in favor of Agent for the
benefit of Lenders.
 
“Borrowing” means a borrowing hereunder consisting of Loans made to Borrower on
the same day by the Lenders pursuant to Article I.
 
“Borrowing Base Certificate” means a certificate of Borrower, in substantially
the form of Exhibit 11.1(a) hereto, duly completed as of a date acceptable to
Agent in its sole discretion.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close and, if the applicable Business Day relates to any LIBOR Rate Loan, a day
on which dealings are carried on in the London interbank market.
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
 
“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrower, but excluding expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (a) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored, (b) with awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced or (c) with proceeds of Dispositions that are reinvested, within ninety
(90) days of receipt of such proceeds, in assets performing the same or a
similar function as the assets subject to such Disposition.

59

--------------------------------------------------------------------------------

Execution Copy
 
“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.
 
“Capital Lease Obligations” means all monetary obligations of Borrower under any
Capital Leases.
 
“Cash Equivalents” means: (a) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof having maturities of not
more than six (6) months from the date of acquisition; (b) certificates of
deposit, time deposits, repurchase agreements, reverse repurchase agreements, or
bankers’ acceptances, having in each case a tenor of not more than six (6)
months, issued by Lender, or by any U.S. commercial bank or any branch or agency
of a non-U.S. bank licensed to conduct business in the U.S. having combined
capital and surplus of not less than $250,000,000; (c) commercial paper of an
issuer rated at least A-1 by Standard & Poor’s Corporation or P-1 by Moody’s
Investors Service Inc. and in either case having a tenor of not more than three
(3) months and (d) money market mutual funds provided that substantially all of
the assets of such fund are comprised of securities of the type described in
clauses (a) through (c).
 
“Change in Working Capital” means, for any period, Working Capital as of the end
of such period minus Working Capital as of the beginning of such period.
 
“Closing Date” means the date on which all conditions precedent set forth in
Section 2.1 are satisfied or waived by Agent and all Lenders.
 
“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.
 
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by Borrower or any other Person as debtor and
their respective Subsidiaries and other Person who has granted a Lien to Agent,
in or upon which a Lien now or hereafter exists in favor of any Lender or Agent
for the benefit of Agent and Lenders, whether under this Agreement or under any
other documents executed by any such Persons and delivered to Agent.
 
“Collateral Documents” means, collectively, the Borrower Security Agreement, the
Mortgages, the Guarantees and all other security agreements, patent and
trademark assignments, lease assignments, guarantees and other similar
agreements, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of Borrower or any other
Person pledging or granting a lien on Collateral or pursuant to which any such
Person guarantees the payment and performance of the Obligations, and any Lender
or Agent for the benefit of Agent and the Lenders now or hereafter delivered to
the Lenders or Agent pursuant to or in connection with the transactions
contemplated hereby, and all financing statements (or comparable documents now
or hereafter filed in accordance with the UCC or comparable law) against
Borrower or any other Person pledging or granting a lien on Collateral as debtor
in favor of any Lender or Agent for the benefit of Agent and the Lenders, as
secured party.

60

--------------------------------------------------------------------------------

Execution Copy

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower for such period determined on a consolidated basis in accordance with
GAAP, excluding any gains or losses from Dispositions, any extraordinary gains
or extraordinary losses and any gains or losses from discontinued operations.
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (i) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (iii) to
make take-or-pay or similar payments if required regardless of nonperformance by
any other party or parties to an agreement; or (iv) for the obligations of
another Person through any agreement to purchase, repurchase or otherwise
acquire such obligation or any Property constituting security therefor, to
provide funds for the payment or discharge of such obligation or to maintain the
solvency, financial condition or any balance sheet item or level of income of
another Person. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
and determined amount, the maximum amount so guaranteed or supported.
 
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.
 
“Controlled Group” means Borrower and all Persons (whether or not incorporated)
under common control or treated as a single employer with Borrower pursuant to
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
 
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
 
“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsection 5.2(a), and (b) the sale or transfer by Borrower of any equity
securities issued by any Subsidiary of Borrower and held by such transferor
Person.
 
“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

61

--------------------------------------------------------------------------------

Execution Copy

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization.
 
“Eligible Accounts” means, at any time, the Accounts of Borrower which the Agent
determines in its sole discretion are eligible for the purposes of computing the
Borrowing Base. Without limiting the Agent’s discretion provided herein, the
Eligible Accounts shall not include any Account:
 

 
(a)
that does not arise from the sale, lease, or rental of Inventory or the
performance of services by such Borrower in the ordinary course of its business;

 

 
(b)
(i) upon which such Borrower’s right to receive payment is not absolute or is
contingent upon the fulfillment of any condition whatsoever or (ii) as to which
such Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process or (iii) if the Account
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to such Borrower’s completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;

 

 
(c)
in the event that any defense, counterclaim, setoff or dispute is asserted as to
such Account;

 

 
(d)
that is not a true and correct statement of bona fide indebtedness incurred in
the amount of the Account for merchandise sold to or services rendered and
accepted by the applicable Account Debtor;

 

 
(e)
with respect to which an invoice, in a form reasonably acceptable to Agent in
form and substance, has not been sent to the applicable Account Debtor;

 

 
(f)
that (i) is not owned by such Borrower or (ii) is subject to any right, claim,
security interest or other interest of any other Person, other than Liens in
favor of Agent, on behalf of itself and Lenders;

 

 
(g)
that arises from a sale to any director, officer, other employee or Affiliate of
Holdings or Borrower, or to any entity that has any common officer or director
with Holdings or Borrower, other than transactions permitted pursuant to Section
5.6 hereof;

 

 
(h)
that is the obligation of an Account Debtor that is the United States government
or a political subdivision thereof, or any state or municipality or department,
agency or instrumentality thereof unless Agent, in its sole discretion, has
agreed to the contrary in writing and such Borrower, if necessary or desirable,
has complied with the Federal Assignment of Claims Act of 1940, and any
amendments thereto, or any applicable state statute or municipal ordinance of
similar purpose and effect, with respect to such obligation;

 
62

--------------------------------------------------------------------------------

Execution Copy


 
(i)
that is the obligation of an Account Debtor located in a foreign country (other
than Canada) unless payment thereof is assured by a letter of credit assigned
and delivered to Agent, satisfactory to Agent as to form, amount and issuer;

 

 
(j)
to the extent Borrower or any Subsidiary thereof is liable for goods sold or
services rendered by the applicable Account Debtor to Borrower or any Subsidiary
thereof but only to the extent of the potential offset;

 

 
(k)
that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;

 

 
(l)
that is in default; provided, that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:

 
(i) it is not paid within the earlier of: ninety (90) days following its due
date or one hundred and twenty (120) days following its original invoice date;
 
(ii) if any Account Debtor obligated upon such Account suspends business, makes
a general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or
 
(iii) if any petition is filed by or against any Account Debtor obligated upon
such Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;
 

 
(m)
that is the obligation of an Account Debtor if fifty percent (50%) or more of
the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in herein (other than if deemed ineligible
pursuant to subsection (a) above or subsection (o) below);

 

 
(n)
as to which Agent’s Lien thereon, on behalf of itself and Lenders, is not a
first priority perfected Lien;

 

 
(o)
as to which any of the representations or warranties in the Loan Documents are
untrue;

 

 
(p)
to the extent such Account is evidenced by a judgment, instrument or chattel
paper;

 
63

--------------------------------------------------------------------------------

Execution Copy


 
(q)
to the extent that such Account, together with all other Accounts owing by such
Account Debtor and its Affiliates as of any date of determination exceed fifty
percent (50%) of all Eligible Accounts;

 

 
(r)
that is a contra account, an account established in lieu of a required customer
deposit, an account in respect of a cash pay or COD customer, or an account in
respect of incentive liability or territorial infringement liability;

 

 
(s)
that is payable in any currency other than Dollars; or

 

 
(t)
that is unacceptable to Agent in its reasonable and good faith credit judgment;

 
for the avoidance of doubt, Agent may establish, modify or cancel Reserves in
its sole discretion with respect to such Accounts and may otherwise establish,
modify or amend any of eligibility criteria in its sole discretion with respect
to Eligible Accounts. In the event that an Account which was previously an
Eligible Account ceases to be an Eligible Account hereunder, the Borrower shall
notify the Agent thereof on and at the time of submission to the Agent of the
next Borrowing Base Certificate.
 
“Eligible Assignee” means any of: (a) a commercial bank organized under the laws
of the United States, or any state thereof; (b) a commercial bank organized
under the laws of any other country; (c) a finance company, insurance company or
other financial institution or fund which is engaged in making, purchasing or
otherwise investing in commercial loans for its own account in the Ordinary
Course of Business; (d) a Related Fund.
 
“Eligible Inventory” means the Inventory of Borrower that is finished goods
which the Agent determines in its sole discretion is eligible for the purposes
of computing the Borrowing Base. Without limiting the Agent’s discretion
provided herein, the Eligible Inventory shall not include any Inventory which:
 

 
(a)
is not owned by Borrower free and clear of all Liens and rights of any other
Person (including the rights of a purchaser that has made progress payments and
the rights of a surety that has issued a bond to assure such Borrower’s
performance with respect to that Inventory), except the Liens in favor of Agent,
on behalf of itself and Lenders, and Permitted Liens in favor of landlords and
bailees to the extent permitted in this Agreement (subject to Reserves imposed
by Agent);

 

 
(b)
is (i) not located on premises owned or leased by such Borrower or (ii) is
stored with a bailee, warehouseman or similar Person, unless Agent has given its
prior consent thereto and unless (x) a satisfactory bailee letter or landlord
waiver has been delivered to Agent, or (y) Reserves satisfactory to Agent have
been established with respect thereto, or (iii) located at any site if the
aggregate book value of Inventory at any such location is less than $100,000;
provided, however that this subsection (b) shall not apply to any Inventory of
any Borrower which is located in the United States on premises not owned or
leased by such Borrower while such Inventory is on rent to a customer;

 
64

--------------------------------------------------------------------------------

Execution Copy


 
(c)
is not raw materials, point of sale display or other sales materials or “Liquid
Love” Inventory;

 

 
(d)
is placed on consignment or is in transit;

 

 
(e)
is covered by a negotiable document of title, unless such document has been
delivered to Agent with all necessary endorsements, free and clear of all Liens
except those in favor of Agent and Lenders;

 

 
(f)
in Agent’s good faith and reasonable credit determination, is unleasable,
obsolete, unsalable, shopworn, seconds, damaged or unfit for sale;

 

 
(g)
consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory or replacement parts;

 

 
(h)
consists of goods which have been returned by the buyer;

 

 
(i)
is not of a type held for sale, lease or rental in the ordinary course of such
Borrower’s business;

 

 
(j)
as to which Agent’s Lien, on behalf of itself and Lenders, therein is not a
first priority perfected Lien;

 

 
(k)
as to which any of the representations or warranties pertaining to Inventory set
forth in this Agreement or the Collateral Documents or other Loan Documents is
untrue;

 

 
(l)
consists of any costs associated with “freight-in” charges;

 

 
(m)
consists of Hazardous Materials or goods that can be transported or sold only
with licenses that are not readily available;

 

 
(n)
is not covered by casualty insurance acceptable to Agent;

 

 
(o)
is located outside the United States; or

 

 
(p)
is otherwise unacceptable to Agent in its reasonable and good faith credit
judgment;

 
for the avoidance of doubt, Agent may establish, modify or cancel Reserves in
its sole discretion with respect to such Inventory and may otherwise establish,
modify or amend any of eligibility criteria in its sole discretion with respect
to Eligible Inventory.
 
65

--------------------------------------------------------------------------------

Execution Copy

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental, placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from Property, whether or not owned by
Borrower.
 
“Environmental Laws” means all foreign, federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters; including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Clean Air Act, the Federal Water Pollution Control
Act of 1972, the Solid Waste Disposal Act, the Federal Resource Conservation and
Recovery Act, the Toxic Substances Control Act, the Emergency Planning and
Community Right-to-Know Act.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b), 414(c),
414(m) or 414(o) of the Code or Section 4001 of ERISA.
 
“ERISA Event” means (a) a Reportable Event with respect to a Qualified Plan or a
Multiemployer Plan; (b) a withdrawal by Borrower or any ERISA Affiliate from a
Qualified Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA); (c) a
complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Qualified
Plan or Multiemployer Plan subject to Title IV of ERISA; (e) a failure by
Borrower or any member of the Controlled Group to make required contributions to
a Qualified Plan or Multiemployer Plan; (f) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Qualified
Plan or Multiemployer Plan; (g) the imposition of any liability under Title IV
of ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Borrower or any ERISA Affiliate; (h) an application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Plan; (i) a non-exempt prohibited transaction occurs
with respect to any Plan for which Borrower may be directly or indirectly
liable; or (j) a violation of the applicable requirements of Section 404 or 405
of ERISA or the exclusive benefit rule under Section 401(a) of the Code by any
fiduciary or disqualified person with respect to any Plan for which Borrower or
any member of the Controlled Group may be directly or indirectly liable.

66

--------------------------------------------------------------------------------

Execution Copy

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to Agent on
such day on such transactions as determined by Agent in a commercially
reasonable manner.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
 
“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA plus proceeds of any equity issuances minus Change in Working
Capital, in each case, for the six calendar months most recently ended as of
such date of determination to (b) the sum for such period of (i) Interest
Expense plus (ii) required payments of principal of Indebtedness (excluding the
Revolving Loans) plus (iii) dividends or other payments made by Borrower in
respect of any preferred stock plus (iv) Capital Expenditures plus (v) taxes
(including any estimated taxes) paid in cash by Borrower.
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
 
“Guarantees” mean, collectively the individual Guarantee executed by each
Guarantor in favor of Lenders, in form satisfactory to Lenders.
 
“Guarantor” means each subsidiary of Borrower that executes a guarantee or other
similar agreement in favor of Lenders.
 
“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law.

67

--------------------------------------------------------------------------------

Execution Copy

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing products; (h) all indebtedness referred to in
clauses (a) through (g) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in Property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness; and (i) all Contingent Obligations described in
clause (i) of the definition thereof in respect of indebtedness or obligations
of others of the kinds referred to in clauses (a) through (h) above.
 
“Ineligible Account” means any Account which is not an Eligible Account.
 
“Ineligible Inventory” means any Inventory which does not constitute Eligible
Inventory.
 
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.
 
“Interest Expense” means, for any period, the consolidated interest expense of
Borrower for such period (including all imputed interest on Capital Lease
Obligations but excluding all interest paid in kind) as determined in accordance
with GAAP.
 
“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of each Interest
Period, and (c) with respect to Base Rate Loans, the twenty-fifth day of each
calendar month.
 
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
Borrower in its Notice of Borrowing or Notice of Continuation/Conversion;
provided that:

68

--------------------------------------------------------------------------------

Execution Copy
 
(b) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;
 
(c) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
 
(d) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.
 
“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
Borrower, including, but not limited to, all merchandise, raw materials, parts,
supplies, work-in-process and finished goods intended for sale, together with
all the containers, packing, packaging, shipping and similar materials related
thereto, and including such inventory as is temporarily out of Borrower’s
custody or possession, including inventory on the premises of others and items
in transit.
 
“Key Person” means the Chief Executive Officer of Borrower.
 
“Lending Office” means, with respect to any lender, the office or offices of
such Lender specified as its “Lending Office” opposite its name on the
applicable signature page hereto, or such other office or offices of such Lender
as it may from time to time notify Borrower and Agent.
 
“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Telerate Page 3750
as of 11:00 A.M. (London, England time) two (2) Business Days prior to the first
day in such Interest Period. If no such offered rate exists, such rate will be
the rate of interest per annum, as determined by Agent (rounded upwards, if
necessary, to the nearest 1/16 of 1%) at which deposits of Dollars in
immediately available funds are offered at 11:00 A.M. (London, England time) two
(2) Business Days prior to the first day in such Interest Period by major
financial institutions reasonably satisfactory to Agent in the London interbank
market for such Interest Period for the applicable principal amount on such date
of determination.
 
“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.

69

--------------------------------------------------------------------------------

Execution Copy
 
“Liquidity” means, as of any date of determination, the amount equal to the sum
of Unused Borrowing Availability and all cash and Cash Equivalents of Borrower,
each as of such date.
 
“Loan” means an extension of credit by a Lender to Borrower pursuant to Article
I hereof, and may be a Base Rate Loan or a LIBOR Rate Loan.
 
“Loan Documents” means this Agreement, the Notes, the Collateral Documents and
all documents delivered to Agent and/or any Lender in connection with any of the
foregoing.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of Borrower; (b) a material impairment of the ability
of Borrower or any other Person (other than Agent or Lenders) to perform in any
material respect its obligations under any Loan Document; or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
of any Loan Document, or (ii) the perfection or priority of any Lien granted to
the Lenders or to Agent for the benefit of the Lenders under any of the
Collateral Documents.
 
“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on real Property or any interest in real Property.
 
“Multiemployer Plan” means a “multiemployer plan” (within the meaning of Section
4001(a)(3) of ERISA) and to which Borrower or any member of the Controlled Group
may have any liability.
 
“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds and Cash Equivalents received or receivable in connection
therewith, net of underwriting discounts and reasonable out-of-pocket costs and
expenses paid or incurred in connection therewith in favor of any Person not an
Affiliate of Borrower.
 
“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds received on account of an Event of
Loss, net of: (a) in the event of a Disposition (i) the direct costs relating to
such Disposition excluding amounts payable to Borrower or any Affiliate of
Borrower, (ii) sale, use or other transaction taxes paid or payable as a result
thereof, and (iii) amounts required to be applied to repay principal, interest
and prepayment premiums and penalties on Indebtedness secured by a Lien on the
asset which is the subject of such Disposition and (b) in the event of an Event
of Loss, (i) all money actually applied to repair or reconstruct the damaged
Property or Property affected by the condemnation or taking, (ii) all of the
costs and expenses reasonably incurred in connection with the collection of such
proceeds, award or other payments, and (iii) any amounts retained by or paid to
parties having superior rights to such proceeds, awards or other payments.

70

--------------------------------------------------------------------------------

Execution Copy
 
“Note” means any Amended and Restated Revolving Note other Revolving Note,
issued pursuant to this agreement, and “Notes” means all such Notes.
 
“Notice of Borrowing” means a notice given by Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(b) hereto.
 
“Notice of Continuation/Conversion” means a notice given by Borrower to Agent
pursuant to Section 1.6, in substantially the form of Exhibit 11.1(c) hereto.
 
“Obligations” means all Loans (including any Loans outstanding under the
Existing Revolving Credit Facility), and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by Borrower to any Lender,
Agent or any other Person required to be indemnified, that arises under any Loan
Document, whether or not for the payment of money, whether arising by reason of
an extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.
 
“Ordinary Course of Business” means, in respect of any transaction involving
Borrower, the ordinary course of such Person’s business, as conducted by any
such Person in accordance with past practice and undertaken by such Person in
good faith and not for purposes of evading any covenant or restriction in any
Loan Document.
 
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation, (b) for any
partnership, the partnership agreement and, if applicable, certificate of
limited partnership or (c) for any limited liability company, the operating
agreement and articles or certificate of formation.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any of its principal functions under ERISA.
 
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.
 
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Borrower or any member of the Controlled Group sponsors or maintains or to
which Borrower or any member of the Controlled Group may have liability.

71

--------------------------------------------------------------------------------

Execution Copy

“Prior Indebtedness” means the Indebtedness and obligations specified on
Schedule 11.1 hereto.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
 
“Purchase Agreement” means that certain Amended and Restated Agreement, dated
July 5, 2006, among BK Beverages, LLC, Borrower and the shareholders of Borrower
signatory thereto.
 
“Qualified Plan” means a pension plan (as defined in Section 3(2) of ERISA)
intended to be tax-qualified under Section 401(a) of the Code and which any
member of the Controlled Group sponsors, maintains, or to which it makes, is
making or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding period covering at least five (5)
plan years, but excluding any Multiemployer Plan.
 
“Related Fund” means (a) any fund, trust or similar entity that invests in
commercial loans in the Ordinary Course of Business and is advised or managed by
(i) a Lender, (ii) an Affiliate of Lender, (iii) the same investment advisor
that manages a Lender or (iv) an Affiliate of an investment advisor that manages
a Lender or (b) any finance company, insurance company or other financial
institution which temporarily warehouses loans for any Lender or any Person
described in clause (a) above.
 
“Reportable Event” means, as to any Plan, (a) any of the events set forth in
Section 4043(b) of ERISA or the regulations thereunder, other than any such
event for which the thirty (30) day notice requirement under ERISA has been
waived in regulations issued by the PBGC, (b) a withdrawal from a Plan described
in Section 4063 of ERISA, or (c) a cessation of operations described in Section
4062(e) of ERISA.
 
“Required Lenders” means at any time (a) Lenders then holding at least sixty six
and two-thirds percent (66-2/3%) of the sum of the Aggregate Revolving Loan
Commitment then in effect, or (b) if the Revolving Loan Commitments have been
terminated, Lenders then having at least sixty six and two-thirds percent
(66-2/3%) of the sum of the aggregate unpaid principal amount of Loans then
outstanding plus outstanding Letter of Credit Participation Liability.
 
“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.
 
“Responsible Officer” means the chief executive officer or the president of
Borrower, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer or the treasurer
of Borrower, or any other officer having substantially the same authority and
responsibility.

72

--------------------------------------------------------------------------------

Execution Copy

“Reserves” means any and all reserves which the Agent deems necessary, in its
sole discretion, to maintain (including, without limitation, reserves for
accrued and unpaid interest on the Obligations, reserves for rent at locations
leased by Borrower for which a landlord waiver acceptable to Agent in its sole
discretion is not in effect and for consignee’s, warehousemen’s and bailee’s
charges, reserves for contingent liabilities of Borrower, reserves for uninsured
losses of Borrower and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or Borrower.
 
“Revenue” means, for any period, the total gross beverage revenue of Borrower
plus any additional revenue received by Borrower in the ordinary course of it
business, in each case for such period.
 
“Revolving Note” means a promissory note of Borrower payable to the order of a
Lender in substantially the form of Exhibit 11.1(d) hereto, evidencing
Indebtedness of Borrower under the Revolving Loan Commitment of Lender.
 
“Revolving Termination Date” means the earlier to occur of: (a) July 5, 2009;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.
 
“Shares” means ___ shares of the Common Stock of Borrower to be issued to ORIX
Finance Corp. on the Closing Date.
 
“Solvent” means, as to any Person at any time, that (a) the fair value of the
Property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32)(A) of the
Bankruptcy Code and, in the alternative, for purposes of the Uniform Fraudulent
Transfer Act; (b) the present fair saleable value of the Property of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured; (c) such Person
is able to realize upon its Property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.
 
“Subordinated Indebtedness” means unsecured Indebtedness of Borrower which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by Required Lenders.
 
“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting stock or other equity interests (in the case
of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

73

--------------------------------------------------------------------------------

Execution Copy

“Termination Fee” means, if Borrower has notified Agent that it is terminating
the Revolving facility prior to the Revolving Termination Date (a) from the
Closing Date till July 5, 2007, an amount equal to three percent (3%) of the
Revolving Loan Commitment as of the Closing Date, (b) from July 5, 2007 till
July 5, 2008, an amount equal to two percent (2%) of the Revolving Loan
Commitment as of the Closing Date, or (c) all times after July 5, 2008, an
amount equal to one percent (1%) of the Revolving Loan Commitment as of the
Closing Date; provided, however, that Borrower shall not be required to pay any
Termination Fee in connection with a refinancing of the Obligations by another
financial institution if, following (A) modification by the Agent or Lenders of
the Borrowing Base in any manner, including without limitation (i) the
implementation by the Lenders of Reserves; (ii) modifications by the Lenders to
the eligibility criteria set forth in the definitions of “Eligible Inventory”
and “Eligible Receivables” in effect on of the Closing Date, or (iii)
modifications by the Lenders to the advance rates in effect on of the Closing
Date and set forth in the Borrowing Base Certificate attached hereto as Exhibit
11.1(a), (B) Agent’s refusal to approve a subsequent transaction pursuant to
which Borrower or its successors would engage in a public offering pursuant to
the Securities Exchange Act of 1933, as amended, or become public reporting
companies under the Securities Exchange Act of 1934, as amended or (C)
imposition of reserve charges pursuant to Section 10.6, Borrower provides Agent
with prior written notice of Borrower’s intent to refinance the Obligations
within thirty (30) days of any event in (A), (B) or (C) and Borrower consummates
such refinancing with one-hundred and twenty (120) days of such event.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
 
“Unfunded Pension Liabilities” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used by the Plan’s
actuaries for funding the Plan pursuant to section 412 for the applicable plan
year.
 
“United States” and “U.S.” each means the United States of America.
 
“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the equity
securities, at the time as of which any determination is being made, is owned,
beneficially and of record, by Borrower, or by one or more of the other
Wholly-Owned Subsidiaries, or both.
 
“Withdrawal Liabilities” means, as of any determination date, the aggregate
amount of the liabilities, if any, pursuant to Section 4201 of ERISA if the
Controlled Group made a complete withdrawal from all Multiemployer Plans and any
increase in contributions pursuant to Section 4243 of ERISA.
 
“Working Capital” means, as of any date of determination, Accounts of Borrower
plus Inventory of Borrower minus all accounts payable of Borrower as of such
date.
 
11.2. Other Interpretive Provisions.
 
(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto. The meanings of
defined terms shall be equally applicable to the singular and plural forms of
the defined terms. Terms (including uncapitalized terms) not otherwise defined
herein and that are defined in the UCC shall have the meanings therein
described.
 
74

--------------------------------------------------------------------------------

Execution Copy
 
(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; and subsection,
section, schedule and exhibit references are to this Agreement unless otherwise
specified. All references herein to schedules shall mean such schedules as
updated from time to time by written notice from Borrower to Lender.
 
(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”
 
(d) Performance; Time. Whenever any performance obligation hereunder (other than
a payment obligation) shall be stated to be due or required to be satisfied on a
day other than a Business Day, such performance shall be made or satisfied on
the next succeeding Business Day. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.
 
(e) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions, thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.
 
(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.
 
11.3. Accounting Principles.
 
(a)  Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied.
 
(b) References herein to “fiscal year”, “fiscal quarter” and “fiscal month”
refer to such fiscal periods of Borrower.

75

--------------------------------------------------------------------------------

Execution Copy

(c) If any change in GAAP results in a change in the calculation of the
financial covenants or interpretation of related provisions of this Agreement or
any other Loan Document, then Borrower, Agent and the Lenders agree to amend
such provisions of this Agreement so as to equitably reflect such changes in
GAAP with the desired result that the criteria for evaluating Borrower’s
financial condition shall be the same after such change in GAAP as if such
change had not been made; provided that, notwithstanding any other provision of
this Agreement, the Required Lenders’ agreement to any amendment of such
provisions shall be sufficient to bind all Lenders; and, provided further, until
such time as the financial covenants and the related provisions of this
Agreement have been amended in accordance with the terms of this subsection
11.3(c), the calculations of financial covenants and the interpretation of any
related provisions shall be calculated and interpreted in accordance with GAAP
as in effect immediately prior to such change in GAAP.
 
11.4. Amendment and Restatement.
 
This Agreement is given in amendment, restatement, renewal and extension (but
not in novation, extinguishment or satisfaction) of the Existing Credit
Agreement. All liens and security interests securing payment of the obligations
under the Existing Credit Agreement are hereby collectively renewed, extended,
ratified and brought forward as security for the payment and performance of the
Obligations. With respect to matters relating to the period prior to the date
hereof, all of the provisions of the Existing Credit Agreement, and the security
agreements and other documents, instruments or agreements executed in connection
therewith, are each hereby ratified and confirmed and shall remain in force and
effect. Agent and Lenders hereby waive any and all Defaults or Events of Default
that may have occurred prior to the date hereof (but are not continuing as of
the date hereof) under the Existing Credit Agreement.
 
[Balance of page intentionally left blank; signature page follows.]

76

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has caused this Agreement to be duly executed and
delivered by its duly authorized officer as of the day and year first above
written.


BOO KOO BEVERAGES, INC.,
a Texas corporation
   
By:
/s/ Victor J. Schmerbeck
Name: 
 Victor J. Schmerbeck 
Title: 
 Vice President 
 
Address for notices:
 
4951 Airport Parkway, #660
Addison, TX  75001
Attn:   Chief Executive Officer
Facsimile:
     
with copies to:
 
Glast, Phillips & Murray, P.C.
2200 One Galleria Tower
13355 Noel Road
Dallas, TX  75240
Attn:  Stanton P. Eigenbrodt
Facsimile: 
(972) 419-8329
   
Address for Wire Transfers:
       


--------------------------------------------------------------------------------

Execution Copy


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
 
ORIX VENTURE FINANCE LLC,
as Agent
 
By:
/s/ Christopher L. Smith
Name:
Christopher L. Smith
Title:
Authorized Representative
   
Address for notices:
 
ORIX USA Corporation
245 Park Avenue, 19th Floor
New York, NY 10167
Attn: SPG – Bob O’Donnell, Director
Fax:  
  E-Mail: rodonnell@orix.com  
ORIX Finance Corp.
1717 Main Street, Suite 900
Dallas, Texas 75201
Attention:
Robert Stobo, Director
Fax:
(214) 237-2347
E-Mail: robert.stobo@orix.com
   
ORIX Finance Corp.
1717 Main Street, Suite 900
Dallas, Texas 75201
Attention: Ann Erickson, Operations Manager
Fax:     (214) 237-2352
E-Mail: ann.erickson@orix.com


--------------------------------------------------------------------------------

Execution Copy


Address for payments:
 
Deutsche Bank
New York, New York
ABA#: 021 001 033
BNF Name: OFC1 - Loan Receipts CFG
A/C#: 00399728
REF: Love Factor/Boo Koo
Please advise CFG Operations Manager at
(214) 237-2366 (Backup: (214) 237-2102)) upon receipt
 
ORIX FINANCE CORP.,
as Lender
   
By:
/s/ Christopher L. Smith
Name:
Christopher L. Smith
Title:
Authorized Representative


--------------------------------------------------------------------------------

Execution Copy
 